Exhibit 10.1

Execution Version

 

 

 

$410,000,000

CREDIT AGREEMENT

among

LENNAR CORPORATION, as Borrower,

and

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Swingline Lender, Issuing Lender, and Administrative Agent

and

PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A., as Documentation
Agents

Dated as of May 2, 2012

 

 

 

J.P. MORGAN SECURITIES LLC, as Sole Bookrunner and Arranger

and

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES, INC.,

UBS SECURITIES LLC, and

BANK OF MONTREAL,

as Syndication Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES, INC.,

UBS SECURITIES LLC, and

BANK OF MONTREAL,

as Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS      1   

1.1

   Defined Terms      1   

1.2

   Other Definitional Provisions      17   

SECTION 2.

   AMOUNT AND TERMS OF COMMITMENTS      18   

2.1

   Commitments      18   

2.2

   Procedure for Revolving Loan Borrowing      18   

2.3

   Swingline Commitment      19   

2.4

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      19   

2.5

   Commitment Fees, etc.      20   

2.6

   Termination or Reduction of Commitments      21   

2.7

   Optional Prepayments      21   

2.8

   Mandatory Prepayments      21   

2.9

   Conversion and Continuation Options      22   

2.10

   Limitations on Eurodollar Tranches      22   

2.11

   Interest Rates and Payment Dates      22   

2.12

   Computation of Interest and Fees      23   

2.13

   Inability to Determine Interest Rate      23   

2.14

   Pro Rata Treatment and Payments      24   

2.15

   Requirements of Law      25   

2.16

   Taxes      26   

2.17

   Indemnity      28   

2.18

   Change of Lending Office      29   

2.19

   Replacement of Lenders      29   

2.20

   Defaulting Lenders      29   

2.21

   Increase in Commitments      31   

SECTION 3.

   LETTERS OF CREDIT      32   

3.1

   L/C Commitment      32   

3.2

   Procedure for Issuance of Letter of Credit      32   

3.3

   Fees and Other Charges      33   

3.4

   L/C Participations      33   

3.5

   Reimbursement Obligation of the Borrower      34   

3.6

   Obligations Absolute      34   

3.7

   Letter of Credit Payments      35   

3.8

   Applications      35   

SECTION 4.

   REPRESENTATIONS AND WARRANTIES      35   

4.1

   Financial Statement      35   

4.2

   No Material Adverse Change      35   

4.3

   Organization, Powers, and Capital Stock      35   

4.4

   Authorization; and Validity of this Agreement; Consents; etc.      36   

4.5

   Compliance with Laws and Other Requirements      37   

4.6

   Litigation      37   

4.7

   No Default      37   

4.8

   Title to Properties      37   

4.9

   Tax Liability      37   



--------------------------------------------------------------------------------

4.10

   Regulations U and X; Investment Company Act      38   

4.11

   Pension Plan      38   

4.12

   Subsidiaries; Joint Ventures      38   

4.13

   Environmental Compliance      39   

4.14

   No Misrepresentation      39   

4.15

   Solvent      39   

4.16

   Foreign Direct Investment Regulations      39   

4.17

   Relationship of the Loan Parties      39   

4.18

   Insurance      39   

4.19

   Foreign Asset Control Regulations      40   

SECTION 5.

   CONDITIONS PRECEDENT      40   

5.1

   Conditions to Initial Extension of Credit      40   

5.2

   Conditions to Each Extension of Credit      41   

SECTION 6.

   AFFIRMATIVE COVENANTS      42   

6.1

   Reporting Requirements      42   

6.2

   Payment of Taxes and Other Potential Liens      44   

6.3

   Preservation of Existence      44   

6.4

   Maintenance of Properties      44   

6.5

   Access to Premises and Books      45   

6.6

   Notices      45   

6.7

   Addition and Removal of Guarantors      45   

6.8

   Compliance with Laws and Other Requirements      46   

6.9

   Use of Proceeds      46   

SECTION 7.

   NEGATIVE COVENANTS      46   

7.1

   Financial Condition Covenants      46   

7.2

   Liens and Encumbrances      47   

7.3

   Limitation on Fundamental Changes      47   

7.4

   Permitted Investments      47   

7.5

   No Margin Stock      48   

7.6

   Mortgage Banking Subsidiaries’ Capital Ratio      48   

7.7

   Prepayment of Indebtedness      48   

7.8

   Pension Plan      49   

7.9

   Transactions with Affiliates      49   

7.10

   Foreign Assets Control Regulations      49   

SECTION 8.

   EVENTS OF DEFAULT      49   

SECTION 9.

   THE AGENTS      52   

9.1

   Appointment      52   

9.2

   Delegation of Duties      52   

9.3

   Exculpatory Provisions      52   

9.4

   Reliance by Administrative Agent      52   

9.5

   Notice of Default      53   

9.6

   Non-Reliance on Agents and Other Lenders      53   

9.7

   Indemnification      53   

9.8

   Administrative Agent in Its Individual Capacity      54   

9.9

   Successor Administrative Agent      54   

9.10

   Documentation Agent and Syndication Agent      54   

 

ii



--------------------------------------------------------------------------------

SECTION 10.

   MISCELLANEOUS      54   

10.1

   Amendments and Waivers      54   

10.2

   Notices      55   

10.3

   No Waiver; Cumulative Remedies      57   

10.4

   Survival of Representations and Warranties      57   

10.5

   Payment of Expenses and Taxes      57   

10.6

   Successors and Assigns; Participations and Assignments      58   

10.7

   Adjustments; Set-off      60   

10.8

   Counterparts      61   

10.9

   Severability      61   

10.10

   Integration      61   

10.11

   GOVERNING LAW      61   

10.12

   Submission To Jurisdiction; Waivers      61   

10.13

   Acknowledgements      62   

10.14

   Releases of Guarantees      62   

10.15

   Confidentiality      62   

10.16

   WAIVERS OF JURY TRIAL      63   

10.17

   USA Patriot Act      63   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

   Commitments

1.1B

   Existing Liens

1.1C

   Original Guarantors

4.12

   Subsidiaries

5.1

   Lenders Requesting Notes

7.4

   Existing Investments

EXHIBITS:

 

A

   Form of Guarantee Agreement

B

   Form of Compliance Certificate

C

   Reserved

D

   Form of Assignment and Assumption

E

   Form of New Lender Supplement

F-1

   Form of Legal Opinion of Clifford Chance

F-2

   Form of Legal Opinion (Internal Counsel)

G

   Form of Exemption Certificate

H

   Form of Letter of Credit Application



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of May 2, 2012, among LENNAR
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as Swingline Lender,
Issuing Lender and Administrative Agent (hereinafter defined).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms.

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
successors and assigns, as the administrative agent for the Lenders under this
Agreement and the other Loan Documents.

“Affiliate”: as to any Person, any Person (a) which directly, or indirectly
through one or more intermediaries, Controls, or is Controlled by, or is under
common Control with such Person, or (b) which directly, or indirectly through
one or more intermediaries, owns beneficially or of record twenty percent
(20%) or more of the Voting Stock of such Person.

“Agents”: the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

“Agreement”: as defined in the preamble hereto.

“Anti-Terrorism Order”: means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism).

“Applicable Margin”: means (a) 2.50%, in the case of ABR Loans and (b) 3.50%, in
the case of Eurodollar Loans.

“Application”: an application requesting the Issuing Lender to issue a Letter of
Credit, substantially in the form of Exhibit H attached hereto or in such other
form as the Issuing Lender and Borrower may agree upon from time to time.

 

S-1



--------------------------------------------------------------------------------

“Approved Fund”: any entity that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers”: collectively, J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith, Citibank, N.A., Deutsche Bank Securities, Inc., UBS Securities
LLC and Bank of Montreal.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Authorized Financial Officer”: any of the chief financial officer, treasurer or
controller of the Borrower.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Percentage Interest of the Outstanding Amount.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capitalized Lease”: of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations”: as to any Person, any obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

“Capital Stock”: any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any preferred stock, but excluding
any debt securities convertible into such equity.

“Cash Equivalents”: (i) short-term obligations of, or fully guaranteed by, the
United States of America, (ii) commercial paper rated A-2 or better by S&P or
P-2 or better by Moody’s, (iii) demand deposit accounts maintained in the
ordinary course of business (whether domestic or foreign), (iv) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000, and (v) money
market funds investing in various asset classes, including substantially all the
assets of which are described in the preceding clauses.

 

2



--------------------------------------------------------------------------------

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than fifty percent
(50%) of the Voting Stock of the Borrower; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of Borrower by
Persons who were neither (i) nominated by the board of directors nor
(ii) appointed by directors so nominated; in each case, other than any
transaction where:

(x) the Borrower becomes a direct or indirect wholly-owned Subsidiary of a
holding company and either (i) the direct or indirect holders of the Voting
Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Borrower’s Voting Stock immediately
prior to that transaction or (ii) the shares of the Borrower’s Voting Stock
outstanding immediately prior to such transaction are converted into or
exchanged for a majority of the Voting Stock of such holding company immediately
after giving effect to such transaction; or

(y) both (i) Stuart Miller, together with members of his immediate family,
directly or indirectly, becomes the beneficial owner of more than 50%, but less
than 66  2/3%, of the Borrower’s outstanding Voting Stock (measured by voting
power rather than number of shares) and (ii) immediately after such transaction
or transactions, the Class A Common Stock is listed for trading on the New York
Stock Exchange or The Nasdaq Global Market.

“Change in Status” means an event that results in a Subsidiary that was a
Guarantor, for legitimate business reasons, without any intent to avoid any
requirements of this Agreement, ceasing to have an obligation under this
Agreement to be a Guarantor, which legitimate business reasons may include
(i) the entry by such Subsidiary into a bona fide agreement with an unaffiliated
third person for legitimate business reasons as a result of which a wholly-owned
Subsidiary that was a Guarantor either (A) becomes a non-wholly-owned
Subsidiary, (B) is required not to be a Guarantor or (C) otherwise becomes a
Designated Subsidiary, (ii) a Guarantor ceasing to be a Material Subsidiary or
(iii) the sale or other disposition of a Guarantor.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is May 2, 2012.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
original amount of the Total Commitment is $410,000,000.

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

“Commitment Fee Rate”: three quarters of one percent (0.75%) per annum.

“Competitor”: any Person that is (i) a Homebuilder or (ii) engaged primarily in
the business of investing in distressed real estate and not a banking
institution, life insurance company, or other similar financial institution that
ordinarily is engaged in the business of making real estate loans.

 

3



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
and an Authorized Financial Officer substantially in the form of Exhibit B.

“Consolidated EBITDA”: for any period, (a) Consolidated Net Income plus (b) to
the extent deducted from revenues in determining Consolidated Net Income:
(i) interest expense, (ii) expense for income taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) non-cash (including impairment)
charges, (vi) extraordinary losses, and (vii) loss (gain) on early
extinguishment of indebtedness, minus (c) to the extent added to revenues in
determining Consolidated Net Income, (i) non-cash gains and extraordinary gains
(including for the avoidance of doubt, gains relating to the release of any tax
asset valuation reserves), (ii) interest income and (iii) benefit for income
taxes.

“Consolidated Indebtedness”: at any date, without duplication (a) all funded
debt of the Borrower and the Ratio Subsidiaries determined on a consolidated
basis; plus (b) funded debt of Joint Ventures to the extent any Loan Party has a
Contingent Obligation with respect thereto, minus Joint Venture Reimbursement
Obligations up to a maximum of $75,000,000; plus (c) the sum of (i) all
reimbursement obligations with respect to drawn Financial Letters of Credit and
drawn Performance Letters of Credit and (ii) the maximum amount available to be
drawn under all undrawn Financial Letters of Credit, in each case issued for the
account of, or guaranteed by, the Borrower or the Ratio Subsidiaries; plus
(d) funded debt of third parties to the extent that (A) the Borrower or a Ratio
Subsidiary has a Contingent Obligation with respect thereto and (B) such
Contingent Obligation has been called (to the extent of the portion called); and
plus (e) all Hedging Obligations of the Borrower and the Ratio Subsidiaries.

“Consolidated Interest Incurred”: for any period, the aggregate amount (without
duplication and determined in each case in accordance with the Borrower’s GAAP
financial statements) of interest incurred (whether expensed or capitalized,
paid, accrued, or scheduled to be paid or accrued, during such period) by the
Borrower or a Ratio Subsidiary during such period, including (a) the interest
portion of all deferred payment obligations and (b) all commissions, discounts,
and other fees and charges (excluding premiums) owed with respect to bankers’
acceptances and letter of credit financings (including, without limitation,
letter of credit fees) and Hedging Obligations minus interest income of the
Borrower and the Ratio Subsidiaries, in each case to the extent attributable to
such period; provided that interest between the Borrower or a Ratio Subsidiary
to the Borrower or a Ratio Subsidiary shall be excluded.

“Consolidated Net Income”: for any period, the net income (or loss) attributable
to the Borrower and the Ratio Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Tangible Net Worth”: at any date, the consolidated stockholders’
equity, less intangible assets, of the Borrower and the Ratio Subsidiaries
determined in accordance with GAAP before non-controlling interest, all
determined as of such date.

“Contingent Obligation”: of a Person, any agreement, undertaking or arrangement
by which such Person assumes, guarantees, endorses, contingently agrees to
purchase or provide funds for the payment of, or otherwise becomes or is
contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person to enable such person to pay Indebtedness, or otherwise assures any
creditor with respect to Indebtedness of such other Person against loss,
including, without limitation, any comfort letter, operating agreement,
take-or-pay contract, “put” agreement or other similar arrangement, provided
that, without limitation of the foregoing, a “bad acts” or completion guarantee
or similar arrangement shall not constitute a Contingent Obligation except to
the extent of amounts then due and payable thereunder.

 

4



--------------------------------------------------------------------------------

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Default”: any event or circumstance that, with the giving of notice or passage
of time, or both, would become an Event of Default.

“Defaulting Lender”: any Lender, as determined by Administrative Agent in its
reasonable discretion (or by the Required Lenders in their reasonable discretion
in the event that the Lender in question is also Administrative Agent), that has
(a) failed to fund any portion of its Revolving Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied; (b) notified Borrower, Administrative Agent, the Issuing Lenders, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits to extend
credit unless such Lender notifies the Administrative Agent and the Borrower in
writing that such announcement is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied; (c) failed,
within three (3) Business Days after request by Administrative Agent (or
Required Lenders) to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective loans and
participations in then-outstanding Letters of Credit and Swingline Loans;
(d) otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute; or (e) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Designated Subsidiaries”: as of any date, any Subsidiary that is prohibited
from delivering a Guarantee Agreement by law, rule, regulation or an agreement
with a Person not Affiliated with the Borrower.

“Documentation Agents”: collectively, PNC Bank, National Association and Wells
Fargo Bank, N.A.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Eligible Assignee”: any of (i) a Lender or a Lender Affiliate, (ii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization of Economic Cooperation and Development (“OECD”), or a political
subdivision of any such country, and having (x) total assets in excess of
$1,000,000,000 and (y) a combined capital and surplus of at least $250,000,000,
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
OECD; (iv) a life insurance company organized under the

 

5



--------------------------------------------------------------------------------

laws of any State of the United States, or organized under the laws of any
country and licensed as a life insurer by any State within the United States and
having admitted assets of at least $1,000,000,000; (v) a nationally or
internationally recognized investment banking company or other financial
institution in the business of making, investing in or purchasing loans, or an
Affiliate thereof organized under the laws of any State of the United States or
any other country which is a member of OECD, and licensed or qualified to
conduct such business under the laws of any such State and having (1) total
assets of at least $1,000,000,000 and (2) a net worth of at least $250,000,000;
or (vi) an Approved Fund. In no event shall a Defaulting Lender be deemed to be
an Eligible Assignee.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on the Reuters Screen LIBOR01 Page
as of 11:00 A.M., London time, two (2) Business Days prior to the beginning of
such Interest Period. In the event that such rate does not appear on such page
(or otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two (2) Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  Eurodollar Base Rate     1.00—Eurocurrency Reserve Requirements  

 

6



--------------------------------------------------------------------------------

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8.

“Exchange Act”: the Securities and Exchange Act of 1934, as amended.

“Existing $50,000,000 LC Facility”: the up to $50,000,000 letter of credit
facility available under the Letter of Credit and Reimbursement Agreement, dated
as of October 7, 2011, among Borrower, the guarantors party thereto, the lenders
party thereto, the L/C issuers party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent thereunder.

“Existing $150,000,000 LC Facility”: the up to $150,000,000 letter of credit
facility available under the Letter of Credit and Reimbursement Agreement, dated
as of November 2, 2010, among Borrower, the guarantors party thereto, the
lenders party thereto, the L/C issuers party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent thereunder.

“Existing LC Facilities”: collectively, the Existing $150,000,000 LC Facility
and the Existing $50,000,000 LC Facility.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Financial Letter of Credit”: a letter of credit that is not a Performance
Letter of Credit.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect at the time any determination is made or financial statement is
required hereunder as promulgated by the American Institute of Certified Public
Accountants, the Accounting Principles Board, the Financial Accounting Standards
Board or any other body existing from time to time which is authorized to
establish or interpret such principles, applied on a consistent basis throughout
any applicable period, subject to any change required by a change in GAAP;
provided, however, that if any change in generally accepted accounting
principles from those applied in preparing the financial statements referred to
in Section 4.1 affects any financial calculation contained herein, (i) Borrower,
the Lenders and Administrative Agent hereby agree to make such amendments hereto
to the effect that each relevant provision is not more or less restrictive than
such provision as in effect on the date hereof using generally accepted
accounting principles consistent with those reflected in such financial
statements, and (ii) pending the effectiveness of such amendment, Borrower shall
not be in default hereunder if, solely as a result of such change in generally
accepted accounting principles, Borrower is not in compliance with any such
provision contained herein.

 

7



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
each Guarantor, substantially in the form of Exhibit A.

“Guarantors”: each wholly-owned Subsidiary of Borrower except Mortgage Banking
Subsidiaries, Rialto Subsidiaries, Designated Subsidiaries and Subsidiaries that
are not Material Subsidiaries. The original Guarantors are indicated on Schedule
1.1C to this Agreement.

“Hedging Obligations”: of a Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), (a) under any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities, or exchange transaction,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

“Homebuilder”: any Person that is listed on the most recent Builder 100 list
published by Builder magazine, ranked by revenues or closings (or if such list
is no longer published, identified in such other published list or through such
other means as is mutually agreed by the Administrative Agent and the Borrower)
or any Affiliate of such Person.

“Increased Facility Closing Date”: as defined in Section 2.21.

“Indebtedness”: of any Person at any date, without duplication, (a) all
liabilities and obligations, contingent or otherwise, of such Person, (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services, except (A) those incurred in the ordinary
course of its business that would constitute ordinarily a trade payable to trade
creditors and (B) liabilities related to consolidated inventory not owned (but
specifically excluding from such exception the deferred purchase price of Real
Estate), (iv) evidenced by bankers’ acceptances, (v) consisting of obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
except Liens described in clause (p) of the definition of “Permitted Liens”,
(vi) consisting of Capitalized Lease Obligations (including any Capitalized
Leases entered into as a part of a sale/leaseback transaction), (vii) consisting
of liabilities and obligations under any receivable sales transactions,
(viii) consisting of a Financial Letter of Credit (but excluding Performance
Letters of Credit and performance or surety bonds) or a reimbursement obligation
of such Person with respect to any Financial Letter of Credit (but excluding
Performance Letters of Credit and performance or surety bonds), (ix) consisting
of Hedging Obligations, (x) consisting of Off-Balance Sheet Liabilities or
(xi) consisting of Contingent Obligations; and (b) obligations of such Person to
purchase Securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property.

“Interest Coverage Ratio”: as of any date, for the applicable period, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Incurred.

 

8



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such day is not
a Business Day, the following Business Day), or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect thereof
and (e) as to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or,
such other period as may be agreed to by all Lenders), as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter (or, such other period
as may be agreed to by all Lenders), as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is two (2) Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investment”: (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance, extension of credit (by way
of guaranty or otherwise) or capital contribution to another Person or (c) the
purchase or other acquisition of assets of another Person that constitute a
business unit. For purposes hereof, the book value of any Investment shall be
calculated in accordance with GAAP.

“Investment Grade Rating”: a senior unsecured public debt rating of BBB- or
higher from S&P or Baa3 or higher from Moody’s.

“Issuance Date”: the date of issuance of a Letter of Credit by an Issuing
Lender.

“Issuing Lender”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit and any other Lender approved by the Administrative Agent (such
approval not to be unreasonably withheld) and the Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

 

9



--------------------------------------------------------------------------------

“Joint Venture”: a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or a Joint Venture Subsidiary is or becomes a party (other than tenancies in
common), (b) whether or not Borrower is required to consolidate the joint
venture in its financial statements in accordance with GAAP, and (c) in which
the Borrower or any Joint Venture Subsidiary has or will have a total investment
exceeding $25,000 or which has total assets plus contingent liabilities
exceeding $100,000. For the purposes of this definition, the Borrower’s or Joint
Venture Subsidiary’s investment in a joint venture shall be deemed to include
any Securities of the joint venture owned by the Borrower or any Joint Venture
Subsidiary, any loans, advances or accounts payable to the Borrower or any Joint
Venture Subsidiary from the joint venture, any commitment or other agreement by
the Borrower or any Joint Venture Subsidiary to provide funds or credit to the
joint venture and the Borrower’s or Joint Venture Subsidiary’s share of the
undistributed profits of the joint venture.

“Joint Venture Reimbursement Obligations”: in the case of the Indebtedness of
any Joint Venture, the obligation of any partner or joint venturer not
Affiliated with the Borrower to reimburse the Borrower or a Subsidiary for
liabilities that the Borrower or a Subsidiary may incur in connection with a
guaranty of any Indebtedness of such Joint Venture.

“Joint Venture Subsidiary”: a Subsidiary of the Borrower which is a partner,
shareholder or other equity owner in a Joint Venture which is not a Loan Party.

“L/C Commitment”: $100,000,000; provided, however, that the L/C Commitment
automatically shall be increased up to a total of $300,000,000 for each dollar
of letter of credit borrowing availability that is terminated under the Existing
LC Facilities, it being understood that no such increase in the L/C Commitment
shall increase the Total Commitments, which Total Commitments may only be
increased in accordance with Section 2.21.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lenders”: as defined in the preamble hereto and, as the context requires,
includes the Swingline Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Leverage Ratio”: the ratio, as of any date, of (a) Consolidated Indebtedness
(excluding the Rialto Guaranty) minus the sum of (i) Unrestricted Cash and
(ii) cash and Cash Equivalents of consolidated Joint Ventures (not to exceed
Joint Venture Indebtedness), to the extent the sum of (i) and (ii) exceed the
Required Liquidity, divided by (b) Consolidated Indebtedness plus Consolidated
Tangible Net Worth, plus, at any time when the Borrower has an Investment Grade
Rating, the lesser of fifty percent (50%) of Subordinated Debt and $300,000,000.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the authorized filing by or
against a Person of any

 

10



--------------------------------------------------------------------------------

financing statement as debtor under the Uniform Commercial Code or comparable
law of any jurisdiction). For the avoidance of doubt, a restriction, covenant,
easement, right of way, or similar encumbrance affecting any interest in real
property owned by a Loan Party and which does not secure an obligation to pay
money is not a Lien.

“Liquidity”: at any time, the sum of all Unrestricted Cash held by the Borrower
and the Ratio Subsidiaries.

“Loan”: any Revolving Loan made by any Lender or Swingline Loan made by the
Swingline Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: as of any date, the Borrower and the Guarantors.

“Material Adverse Effect”: since the date of the audited financial statements
most recently delivered prior to the Closing Date: (a) a change, event or
circumstance that could reasonably be expected to result in a material adverse
effect on the financial condition of Borrower and its Subsidiaries, taken as a
whole; (b) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform the payment or other material obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against Borrower or any other Loan Party of any
material obligations of Borrower or any other Loan Party under any loan document
to which it is a party.

“Material Subsidiaries”: as of any date, each Subsidiary of Borrower (other than
the Mortgage Banking Subsidiaries, Rialto Subsidiaries and Designated
Subsidiaries) that has a Net Worth (excluding ownership interests in, or
intercompany indebtedness of, other Subsidiaries) of $10,000,000 or more as of
such date; provided that, in no event may there exist wholly-owned Subsidiaries
of the Borrower (other than the Mortgage Banking Subsidiaries, Rialto
Subsidiaries and Designated Subsidiaries) that have, in the aggregate, a Net
Worth in excess of $75,000,000 that are not Guarantors.

“Mortgage Banking Subsidiary”: a Subsidiary of the Borrower which is engaged or
hereafter engages in the mortgage banking business, including the origination,
servicing, packaging and/or selling of mortgages on residential single- and
multi-family dwellings and/or commercial property.

“Net Worth”: at any date, with respect to any Person the amount of consolidated
stockholders’ equity, less intangible assets, of such Person and its
consolidated Subsidiaries as shown on its balance sheet as of such date in
accordance with GAAP.

“New Lender”: as defined in Section 2.21.

“New Lender Supplement”: as defined in Section 2.21.

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-Guarantor Subsidiaries”: as of any date, the Mortgage Banking Subsidiaries,
the Rialto Subsidiaries, the Designated Subsidiaries and Subsidiaries that are
not Material Subsidiaries.

“Non-Recourse Indebtedness”: Indebtedness of a Loan Party for which its
liability is limited to the asset or property upon which it grants a Lien to the
holder of such Indebtedness as security for such Indebtedness.

 

11



--------------------------------------------------------------------------------

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: all advances to, and debts, liabilities and obligations of,
Borrower and Guarantors arising under any loan document for this Agreement or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Borrower or any Guarantor or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

“Off-Balance Sheet Liabilities”: of a Person, (a) any repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to accounts or
notes receivable sold by such Person or any of its Subsidiaries, (b) any
liability of such Person or any of its Subsidiaries under any financing lease,
any synthetic lease (under which all or a portion of the rent payments made by
the lessee are treated, for tax purposes, as payments of interest,
notwithstanding that the lease may constitute an operating lease under GAAP) or
any other similar lease transaction, or (c) any obligations of such Person or
any of its Subsidiaries arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing and which has an
actual or implied interest component but which does not constitute a liability
on the consolidated balance sheets of such Person and its Subsidiaries.

“Other Taxes”: any and all present or future stamp or documentary taxes, charges
or similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such taxes that are described under clause
(ii) of the first sentence of Section 2.16(a) and that are imposed with respect
to an assignment or transfer.

“Outstanding Amount”: as of any date, the aggregate principal amount of Loans
outstanding after giving effect to any borrowings, repayments and prepayments on
such date plus the amount of L/C Obligations outstanding on such date after
giving effect to any issuance or reimbursements made on such date.

“Participant”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Percentage Interest”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding; provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Outstanding Amount, the Percentage Interests shall be determined in a manner
designed to ensure that the remaining Outstanding Amount shall be held by the
Lenders on a comparable basis.

“Performance Letter of Credit”: a letter of credit issued to insure (i) the
completion of improvements and infrastructure; (ii) maintenance of improvements
and infrastructure; or (iii) other similar obligations incurred in the ordinary
course of business, in each case only to the extent such letter of credit does
not insure obligations constituting Indebtedness.

 

12



--------------------------------------------------------------------------------

“Permitted Investments”: (a) readily marketable, direct, full faith, and credit
obligations of the United States, or obligations guaranteed by the full faith
and credit of the United States, maturing within not more than one (1) year from
the date of acquisition; (b) short term certificates of deposit and time
deposits, which mature within one (1) year from the date of issuance and which
are maintained with a Lender, a domestic or foreign commercial bank having
capital and surplus in excess of $100,000,000 or are fully insured by the
Federal Deposit Insurance Corporation; (c) commercial paper or master notes
maturing in 365 days or less from the date of issuance rated either “P-2” or
better by Moody’s, or “A-2” or better by S&P); (d) debt instruments of a
domestic or foreign issuer which mature in one (1) year or less and which are
rated “A” or better by Moody’s or S&P on the date of acquisition of such
investment; (e) demand deposit accounts which are maintained in the ordinary
course of business (whether domestic or foreign); (f) short term tax exempt
securities including municipal notes, commercial paper, auction rate floaters,
and floating rate notes rated either “P-2” or better by Moody’s or “A-2” or
better by S&P which mature in one (1) year or less; (g) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within not more than one (1) year from the date of acquisition thereof and, at
the time of acquisition, having one (1) of the two (2) highest ratings
obtainable from any two of S&P, Moody’s, or Fitch (or, if at any time no two
(2) of the foregoing shall be rating such obligations, then from such other
nationally recognized rating services acceptable to Administrative Agent);
(h) investment grade bonds, other than domestic corporate bonds issued by
Borrower or any of its Affiliates, maturing no more than ten (10) years after
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least A or the equivalent from any two (2) of S&P, Moody’s, or Fitch (or,
if at any time no two (2) of the foregoing shall be rating such obligations,
then from such other nationally recognized rating services acceptable to
Administrative Agent); and (i) shares of money market, mutual, or similar funds
which invest primarily in securities of the type described in clauses
(a) through (h) above.

“Permitted Liens”:

(a) Liens existing on the date of this Agreement and described on Schedule 1.1B
hereto;

(b) Liens imposed by governmental authorities for taxes, assessments or other
charges not yet subject to penalty or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the Borrower in accordance with GAAP;

(c) statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business provided that (i) the underlying obligations are not
overdue for a period of more than 60 days or (ii) such Liens are being contested
in good faith and by appropriate proceedings and adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP;

(d) Liens securing the performance of bids, trade contracts (other than borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e) easements, rights-of-way, zoning restrictions, assessment district or
similar Liens in connection with municipal financing or community development
bonds, and similar restrictions, encumbrances or title defects which, singly or
in the aggregate, do not in any case materially detract from the value of the
Real Estate subject thereto (as such Real Estate is used by any Loan Party) or
interfere with the ordinary conduct of the business of the Loan Parties;

 

13



--------------------------------------------------------------------------------

(f) Liens arising by operation of law in connection with judgments, only to the
extent, for an amount and for a period not resulting in an event of default
hereunder with respect thereto;

(g) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation;

(h) Liens securing Indebtedness of a Person existing at the time such Person
becomes a Loan Party or is merged with or into a Loan Party and Liens on assets
or properties at the time of acquisition thereof, provided that such Liens were
in existence prior to the date of such acquisition, merger or consolidation,
were not incurred in anticipation thereof and do not extend to any other assets;

(i) Liens against the ownership interest of a Loan Party in a Joint Venture or
Non-Guarantor Subsidiary;

(j) Liens arising pursuant to vexatious, frivolous or meritless claims, suits,
actions or filings, or other similar bad faith actions, taken by a Person not an
Affiliate of the Borrower; provided that a Loan Party is disputing such Lien in
good faith and by appropriate proceedings;

(k) Liens securing Hedging Obligations arising in the ordinary course of
business of a Loan Party and not for speculative purposes;

(l) Liens securing obligations of a Loan Party arising in connection with
letters of credit and/or letter of credit facilities;

(m) Liens on model homes;

(n) Liens securing Non-Recourse Indebtedness;

(o) Liens incurred in connection with the acquisition of an asset (including via
license, lease or other arrangement), provided that such Lien (i) is incurred at
the time of such acquisition or within 180 days thereof and (ii) such Lien
encumbers only the asset so acquired;

(p) Liens securing obligations of any Loan Party to any third party in
connection with (i) Profit and Participation Agreements, (ii) any option or
right of first refusal to purchase real property granted to a developer or
seller of real property that arises as a result of the non-use or
non-development of such real property by a Loan Party, or (iii) joint
development agreements with third parties to perform and/or pay for or reimburse
the costs of construction and/or development related to or benefiting any Loan
Party’s property and property belonging to such third parties, in each case
entered into in the ordinary course of such Loan Party’s business;

(q) Liens securing other Indebtedness or obligations in an amount not in excess
of $25,000,000 in the aggregate;

(r) Liens on cash and Cash Equivalents securing obligations arising under total
return swaps, repurchase agreements and other similar transactions entered into
by the Borrower or any other Loan Party with respect to debt securities owned by
the Borrower or any other Loan Party; and

(s) Liens securing Indebtedness incurred to refinance any Indebtedness that was
previously so secured and permitted hereunder (which refinancing Indebtedness
may exceed the amount refinanced, provided such refinancing Indebtedness is
otherwise permitted under this Agreement) in a manner no more adverse to the
Lenders than the terms of the Liens securing such refinanced Indebtedness.

 

14



--------------------------------------------------------------------------------

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, governmental authority or
other entity.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, other
than a multiemployer plan (as defined in Section 3(37) of ERISA), that is
subject to Title IV of ERISA or Section 412 of the Code in respect of which any
Loan Party or any ERISA Affiliate is an “employer” as defined in Section 3(5) of
ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Profit and Participation Agreement”: an agreement, secured by a deed of trust,
mortgage or other Lien against a property or asset, with respect to which the
purchaser of such property or asset agrees to pay the seller of such property or
asset a profit, price, premium participation or other similar amount in respect
of such property or asset.

“Ratio Subsidiaries”: as of any date, the Subsidiaries of the Borrower except
Mortgage Banking Subsidiaries, Rialto Subsidiaries and Designated Subsidiaries.

“Real Estate”: land, rights in land and interests therein (including, without
limitation, leasehold interests), and equipment, structures, improvements,
furnishings, fixtures and buildings (including a mobile home of the type usually
installed on a developed site) located on or used in connection with land,
rights in land or interests therein (including leasehold interests), but shall
not include Mortgages or interests therein.

“Refunded Swingline Loans”: as defined in Section 2.4.

“Register”: as defined in Section 10.6(b).

“Regulations U and X”: Regulations U and X of the Board as in effect from time
to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reportable Event”: a reportable event as defined in Section 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

“Required Lenders”: at any time, the holders of more than fifty percent (50%) of
the Total Commitments then in effect or, if the Commitments have been
terminated, the Outstanding Amount at such time.

“Required Liquidity”: as of any date, (a) $10,000,000 plus (b) if, as of the end
of the fiscal quarter most recently ended, the Interest Coverage Ratio was less
than 1.50 to 1.00, an amount equal to 1.00x Consolidated Interest Incurred for
the last twelve months then ended.

 

15



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer or president or executive
vice president of the Borrower.

“Revolving Loans”: as defined in Section 2.1(a).

“Rialto Guaranty”: the Guaranty Agreement dated as of September 30, 2010 made by
the Borrower in respect of a loan to Rialto Regi, LLC in the original principal
amount of $125,395,423.

“Rialto Subsidiaries”: as of any date, each Subsidiary of Borrower that is
involved in owning, financing or managing distressed real estate assets.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Significant Subsidiaries”: as of any date, any Loan Party that has either
(i) $100,000,000 or more of assets or (ii) stockholder’s equity constituting
five percent (5%) or more of consolidated stockholders equity of Borrower before
non-controlling interest.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured, (c) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person does not intend to, and does not believe that it
will incur debts beyond such Person’s ability to pay such debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Subsidiary”: as to any Person, a corporation, partnership, joint venture,
limited liability company, or other business entity (except for Persons which
would not be considered a Subsidiary of such Person but for the application of
FASB Interpretation No. 46 or EITF 04-5 issued by the Financial Accounting
Standards Board and the Emerging Issues Task Force, as such interpretations or
pronouncements may be amended or modified from time to time) of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $50,000,000.

 

16



--------------------------------------------------------------------------------

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its Percentage Interest of the
principal amount of such Swingline Loan.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.3.

“Swingline Participation Amount”: as defined in Section 2.4.

“Syndication Agents”: collectively, Bank of America, N.A., Citibank, N.A.,
Deutsche Bank Securities, Inc., UBS Securities LLC, and Bank of Montreal.

“Termination Date”: May 2, 2015, subject, however, to earlier termination of the
Total Commitment pursuant of the terms of this Agreement.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Uniform Commercial Code”: the Uniform Commercial Code, as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any collateral provided
pursuant to this Agreement is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority (but not attachment) and for purposes of definitions
related to such provisions.

“United States”: the United States of America.

“Unrestricted Cash”: cash and Cash Equivalents of the Borrower and Ratio
Subsidiaries that are free and clear of all Liens (other than bankers’ Liens)
and not subject to any restrictions on the use thereof to pay Indebtedness and
other obligations of the applicable Loan Party.

“Voting Stock”: with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (other than preferred stock
or similar securities that vote solely by reason of a contingency, such as
bankruptcy) to vote in the election of members of the board of directors of such
Person.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

17



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts, leasehold interests and
contract rights, and (v) references to agreements or other Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Obligations
as amended, supplemented, restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Percentage Interest of the
sum of (i) the L/C Obligations then outstanding and (ii) the aggregate principal
amount of the Swingline Loans then outstanding, and after giving effect to the
proposed Revolving Loan and application of the proceeds thereof to the repayment
of any outstanding Obligations, does not exceed the amount of such Lender’s
Commitment. During the Commitment Period the Borrower may use the Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.9.

(b) The Borrower shall repay all outstanding Revolving Loans on the Termination
Date.

2.2 Procedure for Revolving Loan Borrowing.

The Borrower may borrow under the Commitments during the Commitment Period on
any Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
(a) prior to 1:00 P.M., New York City time, three (3) Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) by 11:00 A.M.,
New York City time, on the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Any Revolving Loans made on the Closing Date
shall initially be ABR Loans. Each borrowing under the Commitments shall be in
an amount equal to (x) in the case of ABR

 

18



--------------------------------------------------------------------------------

Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Commitments that are ABR Loans in other
amounts pursuant to Section 2.4. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to (i) 12:00 Noon, New York City time, in the case of
Eurodollar Loans and (ii) 2:00 P.M., New York City time, in the case of ABR
Loans, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent or by otherwise transferring such amounts
as the Borrower shall direct.

2.3 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time during the Commitment Period by making swing line
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Commitments would be less than zero.
During the Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Termination Date, the tenth
(10th) Business Day after such Swingline Loan is made, or the date that the next
Revolving Loan is borrowed.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 3:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 4:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent or as otherwise directed by the
Borrower on such Borrowing Date in immediately available funds.

 

19



--------------------------------------------------------------------------------

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Percentage Interest of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one (1) Business Day after the date
of such notice. The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. If the
amounts received from the Lenders are not sufficient to repay in full such
Refunded Swingline Loans, then the Borrower shall pay such difference to the
Administrative Agent within two (2) Business Days of notice from the
Administrative Agent, which payments shall be made available by the
Administrative Agent to the Swingline Lender to repay the Refunded Swingline
Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(e) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Lender’s Percentage Interest times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

2.5 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the date hereof
to but excluding the last day of the Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the

 

20



--------------------------------------------------------------------------------

Available Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears within three (3) Business Days of receipt an
invoice from the Administrative Agent; provided, however, pursuant to
Section 2.20, the Borrower shall not be obligated to pay a commitment fee for
the account of any Defaulting Lender.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Commitments.

The Borrower shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Loans made on the effective date
thereof, the Outstanding Amount would exceed the Total Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Commitments then in effect.

2.7 Optional Prepayments.

The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
(3) Business Days prior thereto, in the case of Eurodollar Loans, and no later
than 11:00 A.M., New York City time, one (1) Business Day prior thereto, in the
case of ABR Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.17. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

2.8 Mandatory Prepayments.

If and to the extent at the end of a fiscal quarter:

(a) the sum of, in each case without duplication, (i) the Indebtedness of
Borrower and each Restricted Subsidiary secured by a Lien on assets of Borrower
or a Restricted Subsidiary that does not constitute a Permitted Lien, plus
(ii) the Outstanding Amount under this Agreement, plus (iii) the sum of all
undrawn amounts available under letters of credit outstanding under the Existing
LC Facilities, exceeds

(b) 20% of Total Consolidated Stockholders Equity (excluding non-controlling
interests),

the Borrower shall reduce the Outstanding Amount by the amount of such excess.

For purposes of the foregoing, Indebtedness, Restricted Subsidiary, Lien,
Permitted Lien and Total Consolidated Stockholders Equity shall have the
meanings given to such terms in the most restrictive outstanding indenture for
Borrower’s senior notes.

 

21



--------------------------------------------------------------------------------

Amounts to be applied in connection with prepayments made pursuant to this
Section 2.8 shall be applied, first, to the prepayment of Swingline Loans,
second, to the prepayment of Revolving Loans, and third, that if the aggregate
principal amount of Revolving Loans and Swingline Loans then-outstanding is less
than the amount of such prepayments (because L/C Obligations constitute a
portion thereof), Borrower shall, to the extent of the balance, deposit an
amount in cash equal to 100% of such L/C Obligations in a cash collateral
account established with the Administrative Agent for the benefit of the Lenders
on terms and conditions satisfactory to the Administrative Agent. The
application of any prepayment of Revolving Loans pursuant to Section 2.8 shall
be made, first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment
of the Loans under Section 2.8 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

2.9 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the Required
Lenders have determined in their sole discretion not to permit such conversions.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Required Lenders have determined
in their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.10 Limitations on Eurodollar Tranches.

Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

2.11 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest during each Interest Period with
respect thereto at a rate per annum equal to the Eurodollar Rate determined for
such Interest Period plus the Applicable Margin.

 

22



--------------------------------------------------------------------------------

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus two percent (2%) or
(y) in the case of Reimbursement Obligations, the rate applicable to ABR Loans
plus two percent (2%), and (ii) if all or a portion of any interest payable on
any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), after giving effect to any applicable grace period,
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus two percent (2%), in each case, with respect
to clauses (i) and (ii) above, from the date of such non-payment until such
amount is paid in full.

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.11 shall be
payable from time to time on demand.

2.12 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to
(A) ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, (B) the Applicable Margin related to Letters of Credit and
(C) Letter of Credit fees, shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. Interest shall accrue
for each period from and including the first day of such period but excluding
the last day of such period. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate.

If prior to the first day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

23



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

2.14 Pro Rata Treatment and Payments.

(a) Except as set forth in Section 2.20 below, each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Percentage Interests of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

 

24



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.4(c), 2.14(d), 2.14(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent, the Swingline Lender or the Issuing Lender for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.

2.15 Requirements of Law.

(a) If (i) the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof,
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
requests, rules, guidelines, or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued or (iii) any
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
successor or similar authority), in each case pursuant to Basel III, regardless
of the date actually enacted, adopted or issued:

(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.16 and
changes in the rate of tax on the overall net income of such Lender);

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(C) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or

 

25



--------------------------------------------------------------------------------

compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority, including compliance with any requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority), in each case pursuant to Basel III, made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.15, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 2.15 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.16 Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (including any
taxes or withholdings arising under FATCA), excluding taxes imposed on or
measured by net income (however denominated), franchise taxes (or branch profit
taxes) imposed (i) as a result of the Administrative Agent or any Lender being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such tax (or any political subdivision thereof) or (ii) on the Administrative
Agent or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) unless such a deduction or withholding is required by law.
If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender or the
Administrative Agent with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section 2.16 or (ii) that are United States
withholding taxes imposed on amounts payable to or for the account of such
Lender or the Administrative Agent at the time such Lender or the Administrative
Agent becomes a party to this Agreement or such Lender changes its lending
office, except to the extent that such Lender’s assignor (if any) or such Lender
(in the case of a change in lending office) was entitled, at the time of
assignment or immediately before it changed its lending office, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

 

26



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

(d) Each Lender (or Transferee) that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Each Lender (or Transferee) that is a “United
States Person” as defined in Section 7701(a)(30) of the Code (a “U.S. Lender”)
shall deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of U.S. Internal Revenue Service Form W-9, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such U.S. Lender certifying an exemption from U.S. federal backup
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each U.S. Lender on or
before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
U.S. Lender. Each U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable

 

27



--------------------------------------------------------------------------------

law as will permit such payments to be made without withholding or at a reduced
rate, provided that such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

(f) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA and the rules and regulations
promulgated pursuant thereto (in each case as in effect as of the date of this
Agreement) if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Administrative Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the
Administrative Agent as may be necessary for the Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment.

(g) If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any tax as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the tax giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower to
the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(h) The agreements in this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.17 Indemnity.

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to

 

28



--------------------------------------------------------------------------------

the Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.18 Change of Lending Office.

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.15 or 2.16(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 2.15 or 2.16(a).

2.19 Replacement of Lenders.

The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.15 or 2.16(a), (b) is a
Defaulting Lender, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders (with the percentage in such definition being deemed to be 50% for this
purpose) has been obtained), with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law,
(ii) prior to any such replacement, such Lender shall have taken no action under
Section 2.18 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.15 or 2.16(a), (iii) the replacement shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iv) the Borrower shall be liable to such replaced
Lender under Section 2.17 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (v) the replacement shall be an Eligible Assignee reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.15 or 2.16(a), as the case may
be, and (viii) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.20 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Sections 2.5(a) and 3.3(a);

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1), provided that (i) any waiver, amendment
or modification requiring the consent of all Lenders or each affected Lender
which affects such Defaulting Lender differently than other affected Lenders of
the same tranche shall require the

 

29



--------------------------------------------------------------------------------

consent of such Defaulting Lender and (ii) the Commitment of such Defaulting
Lender may not be increased without the consent of such Defaulting Lender,
Administrative Agent and Borrower; provided that any payments made with respect
to such increase in such Commitment shall not be subject to Section 3.6 or
Section 10.7 with respect to any Defaulting Lender;

(c) if any Swingline Exposure or L/C Obligations exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and L/C Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentage Interests only to the extent (A) no non-Defaulting Lender’s
Percentage Interest (determined excluding the Commitments of Defaulting Lenders)
of the Outstanding Amount exceeds such non-Defaulting Lender’s Commitment and
(B) the conditions set forth in Section 5.2 (other than 5.2(a)) are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within five (5) Business Days following
notice by Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, if requested by an Issuing Lender, cash collateralize such
Defaulting Lender’s Percentage Interest of outstanding L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8 for so long as such L/C
Obligations are outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Percentage Interest of outstanding L/C Obligations pursuant to this
Section 2.20(c), Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Percentage Interest of outstanding L/C Obligations during the period
such Defaulting Lender’s Percentage Interest of outstanding L/C Obligations are
cash collateralized;

(iv) if the Percentage Interest of outstanding L/C Obligations of the
non-Defaulting Lenders are reallocated pursuant to this Section 2.20(c), then
the fees payable to the Lenders pursuant to Section 2.5 and Section 3.3 shall be
adjusted in accordance with such non-Defaulting Lenders’ Percentage Interests;
or

(v) if any Defaulting Lender’s Percentage Interest of outstanding L/C
Obligations are neither cash collateralized nor reallocated pursuant to this
Section 2.20(c), then, without prejudice to any rights or remedies of any
Issuing Lender or any Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under Section 3.3 with respect to
such Defaulting Lender’s L/C Obligations shall be payable to each Issuing Lender
until such L/C Obligations are cash collateralized and/or reallocated.

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Lender shall be required
to issue, amend, renew or increase any Letter of Credit, unless it is satisfied
that the related exposure will be 100%-covered by the Commitments of the
non-Defaulting Lenders (and participating interests in any such newly issued or
increased Letters of Credit or newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i)
and/or, if requested by any Issuing Lender, cash collateral will be provided by
Borrower in accordance with Section 2.20.

 

30



--------------------------------------------------------------------------------

(e) so long as any Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 10.7 but excluding Section 2.19) shall, in
lieu of being distributed to such Defaulting Lender, be retained by
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to Administrative Agent hereunder, (ii) second, pro rata, to
the payment of any amounts owing by such Defaulting Lender to any Issuing Lender
hereunder, (iii) third, if Administrative Agent or any Issuing Lender so
requests, to be held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing interest in
Letters of Credit, (iv) fourth, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by Administrative Agent, (v) fifth, to the payment
of any amounts owing to the Lenders or an Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or such
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vi) sixth, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction.

In the event that Administrative Agent, Borrower and the Issuing Lenders (as
applicable) each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Percentage Interest; provided that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

2.21 Increase in Commitments.

The Borrower may, at its option, at any time or from time to time prior to the
Termination Date, (a) increase the Total Commitments by up to $115,000,000 (the
“Initial Commitment Increase”) to an aggregate principal amount not to exceed
$525,000,000 by requesting the existing Lenders or new lenders to commit to any
such increase and (b) increase the Total Commitments, as the same may have been
increased by the Initial Commitment Increase, by up to an additional
$200,000,000 (the “Additional Commitment Increase”), to an aggregate principal
amount not to exceed $725,000,000, which Additional Commitment Increase amount
(x) shall only be available at such time and to the same extent as the letter of
credit borrowing availability is terminated under each of the Existing LC
Facilities and (y) shall be for Letters of Credit only, it being understood and
agreed that no portion of the Additional Commitment Increase shall be available
for Loans, and the maximum aggregate amount of Loans that may be outstanding at
any one time, if the Total Commitments have been increased by the Initial
Commitment Increase, shall not exceed $525,000,000; provided that, in the case
of each of clause (a) and (b) above: (i) no Lender shall be required to commit
to any such increase; (ii) no such increase shall become effective unless at the
time thereof and after giving effect thereto (A) no Default or Event of Default
shall have occurred and be continuing, (B) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects , and (C) Administrative Agent shall
have received a certificate from Borrower to the effect of (A) and (B) of clause
(ii); and (iii) no new lender shall become a Lender pursuant to this
Section 2.21 unless such lender is an Eligible Assignee and Administrative Agent
shall have given its prior written consent, which consent shall not be
unreasonably withheld. Borrower shall be entitled to pay upfront or other fees
to such lenders who extend

 

31



--------------------------------------------------------------------------------

credit pursuant to this Section 2.21 as Borrower and such lenders may agree.
Such increases in the Commitments shall become effective on the date (each such
date, an “Increased Facility Closing Date”) specified in an activation notice
delivered to Administrative Agent no less than ten (10) Business Days prior to
effective date of such notice specifying the amount of the increase and the
effective date thereof. Each new lender that provides any part of any such
increase in the Commitments (a “New Lender”) shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit E, whereupon such New Lender shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement. Unless otherwise agreed by
Administrative Agent, on each Increased Facility Closing Date, Borrower shall
borrow Revolving Loans under the relevant increased Commitments from each Lender
participating in the relevant increase in an amount determined by reference to
the amount of each Type of Loan (and, in the case of Eurodollar Loans, of each
Eurodollar Tranche) which would then have been outstanding from such Lender if
(x) each such Type or Eurodollar Tranche had been borrowed or effected on such
Increased Facility Closing Date and (y) the aggregate amount of each such Type
or Eurodollar Tranche requested to be so borrowed or effected had been
proportionately increased, and, if applicable in connection with such increased
Commitments, Borrower shall pay all amounts due under Section 2.17. The
Eurodollar Base Rate applicable to any Eurodollar Loan borrowed pursuant to the
preceding sentence shall equal the rate then applicable to the Eurodollar Loans
of the other Lenders in the same Eurodollar Tranche (or, until the expiration of
the then-current Interest Period, such other rate as shall be agreed upon
between Borrower and the relevant Lender).

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower
(and on behalf of the Borrower or any Subsidiary or Joint Venture) on any
Business Day during the Commitment Period in such form as may be approved from
time to time by the Issuing Lender acting reasonably; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Commitments would be less than
zero. Each Letter of Credit shall (x) be denominated in Dollars and (y) expire
no later than the date that is five (5) Business Days prior to the Termination
Date. Notwithstanding that the Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Subsidiary or
Joint Venture, the Borrower shall be obligated to reimburse the Issuing Lender
and the Lenders for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of a Subsidiary or Joint Venture inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiary or Joint Venture.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit.

The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering (including via electronic delivery) to the
Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such
information describing the purpose of the letter of credit and the location of
the related project or development as the Issuing Lender may request. Upon
receipt of any Application, the Issuing Lender will

 

32



--------------------------------------------------------------------------------

process such Application and such information describing the purpose of the
letter of credit and the location of the related project or development
delivered to it in connection therewith in accordance with its customary
procedures and shall issue, unless the Issuing Lender has received written
notice from any Lender, the Agent or the Borrower, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 5.2 shall
not be satisfied, the Letter of Credit requested thereby within two (2) Business
Days after its receipt of the Application therefor and all such requested
information relating thereto by issuing the original of such Letter of Credit to
the beneficiary thereof or as otherwise may be agreed to by the Issuing Lender
and the Borrower. The Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on the undrawn portion of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, shared ratably among the Lenders and
payable quarterly in arrears on calendar quarters and within three (3) Business
Days of receipt an invoice from Administrative Agent after the issuance date. In
addition, the Borrower shall pay to the Issuing Lender for its own account
(excluding, for any Issuing Lender, such Issuing Lender’s Commitment as a
Lender) a fronting fee of 0.125% per annum on the aggregate undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on
calendar quarters and within three (3) Business Days of receipt an invoice from
Administrative Agent or the Issuing Lender after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses approved by the
Borrower as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Percentage Interest in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Percentage Interest of the amount that is not so reimbursed (or is so returned).
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

 

33



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under this Agreement. A certificate of
the Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section 3.4 shall be conclusive in the absence of manifest
error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower.

If any draft is paid under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender through Administrative Agent if so requested by
Administrative Agent on the Business Day next succeeding the Business Day on
which such Issuing Lender notifies Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by such Issuing Lender for the
amount of (a) the draft so paid and (b) any costs and expenses described in
Section 3.3(b) incurred by the Issuing Lender in connection with such payment.
Each such payment shall be made to the Issuing Lender or the Administrative
Agent at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Section 2.11(b) and (y) thereafter, Section 2.11(c). Each Issuing Lender
shall give the Administrative Agent and the Borrower written notice, within one
(1) Business Day, of receipt of each draw request under any Letter of Credit,
together with a copy of each such draw request.

3.6 Obligations Absolute.

The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with the Issuing Lender that the Issuing Lender
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the

 

34



--------------------------------------------------------------------------------

Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of the Issuing Lender. The Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence, bad faith or willful misconduct, shall be binding on the Borrower
and shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments.

If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall, within one (1) Business Day after receipt thereof, notify
the Borrower of the date and amount thereof together with a copy of such draft.
The responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8 Applications.

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Agreement, the provisions of
this Agreement shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Statement.

Borrower has furnished to the Lenders on or prior to the Closing Date a copy of
the Form 10-Q of Borrower and its Subsidiaries for the period ended February 29,
2012; it being understood that such financial statements filed with or furnished
to the SEC by the Borrower (and which are available online) shall be deemed to
have been provided by the Borrower. Such financial statements and the notes
thereto, and any financial statements required to be delivered by Borrower
hereunder and the notes thereto, fairly present in all material respects the
consolidated financial position of Borrower and its Subsidiaries as at the dates
specified therein and the consolidated results of operations and cash flows for
the periods then ended, all in conformity with GAAP.

4.2 No Material Adverse Change.

There has been no material adverse change in the financial condition of Borrower
and its Subsidiaries, taken as a whole, since the date of the most recently
delivered financial statements.

 

35



--------------------------------------------------------------------------------

4.3 Organization, Powers, and Capital Stock.

Each of the Loan Parties (a) is a corporation, limited partnership or limited
liability company (as applicable) duly organized or formed, validly existing and
in good standing under laws of its state of incorporation or formation, (b) has
the power and authority to own or hold under lease the properties it purports to
own or hold under lease and to carry on its business as now conducted, (c) is
duly qualified or licensed to transact business in every jurisdiction in which
such qualification or licensing is necessary to enable it to enforce all of its
contracts and other rights and to avoid any penalty or forfeiture except in each
case to the extent of omissions that would not have a Material Adverse Effect.
All outstanding shares of Capital Stock of Borrower are duly authorized, validly
issued, fully paid, nonassessable, and issued in compliance with all applicable
state and federal securities laws.

4.4 Authorization; and Validity of this Agreement; Consents; etc.

(a) Each of the Loan Parties has the power and authority to execute and deliver
this Agreement, the Notes, the Guarantee Agreement and the other Loan Documents
to which it is a party and to perform all its obligations hereunder and
thereunder. The execution and delivery by the Borrower of this Agreement and the
Notes and by each of the Loan Parties of the Guarantee Agreements and the other
Loan Documents to which it is a party and its performance of its obligations
hereunder and thereunder and any and all actions taken by the Loan Parties
(i) have been duly authorized by all requisite corporate action or other
applicable limited partnership or limited liability company action, (ii) will
not violate or be in conflict with (A) any provisions of law (including, without
limitation, any applicable usury or similar law), (B) any order, rule,
regulation, writ, judgment, injunction, decree or award of any court or other
agency of government, or (C) any provision of its certificate of incorporation
or by-laws, certificate of limited partnership or limited partnership agreement,
or articles or certificate of formation or operating agreement (as applicable),
(iii) will not violate, be in conflict with, result in a breach of or constitute
a default under any material indenture, agreement or other instrument to which
such Loan Party is a party or by which it or any of its properties or assets is
or may be bound (including without limitation any indentures pursuant to which
any debt Securities of the Borrower have been issued), and (iv) except as
otherwise contemplated by this Agreement, will not result in the creation or
imposition of any lien, charge or encumbrance upon, or any security interest in,
any of its properties or assets. Each of this Agreement, the Notes, the
Guarantee Agreement and the other applicable Loan Documents has been duly
executed and delivered by the applicable Loan Parties. The Loan Documents
constitute legal, valid and binding obligations of the applicable Loan Parties
enforceable against the applicable Loan Parties in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

(b) Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or is subject to any charter or other restrictions that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any other Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party that would have a Material
Adverse Effect, and consummation of the transactions contemplated hereby and in
the other Loan Documents will not cause any Loan Party to be in material default
under any material indenture, agreement or other instrument to which such Loan
Party is a party or by which it or any of its properties or assets is or may be
bound (including without limitation any indentures pursuant to which any debt
Securities of the Borrower have been issued).

(c) No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing (except for the filing of a Current Report on
Form 8-K, and a Quarterly Report on Form 10-Q, in each case with the SEC) with,
or validation of, or exemption by, any governmental or public authority (whether
federal, state or local, domestic or foreign) or any subdivision thereof is
required in connection with, or as a condition precedent to, the due and valid
execution, delivery and performance by any Loan Party of the Credit Agreement,
the Notes, the Guarantee Agreements or the other Loan

 

36



--------------------------------------------------------------------------------

Documents, or the legality, validity, binding effect or enforceability of any of
the respective terms, provisions or conditions thereof. To the extent that any
franchises, licenses, certificates, authorizations, approvals or consents from
any federal, state or local (domestic or foreign) government, commission, bureau
or agency are required for the acquisition, ownership, operation or maintenance
by any Loan Party of properties now owned, operated or maintained by any of
them, those franchises, licenses, certificates, authorizations, approvals and
consents have been validly granted, are in full force and effect and constitute
valid and sufficient authorization therefor, except in each case to the extent
of omissions that would not have a Material Adverse Effect.

4.5 Compliance with Laws and Other Requirements.

Each Loan Party is in compliance with and conform to all statutes, laws,
ordinances, rules, regulations, orders, restrictions and all other legal
requirements of all domestic or foreign governments or any instrumentality
thereof having jurisdiction over the conduct of their respective businesses or
the ownership of their respective properties, the violation of which would have
a Material Adverse Effect, including, without limitation, regulations of the
Board of Governors of the Federal Reserve System, the Federal Interstate Land
Sales Full Disclosure Act, the Florida Land Sales Act or any comparable statute
in any other applicable jurisdiction.

4.6 Litigation.

There is no action, suit, proceeding or arbitration (whether or not purportedly
on behalf of the Borrower or any of its Subsidiaries) pending or, to the best
knowledge of the Borrower, threatened against or affecting any Loan Party which
could reasonably be expected to have a Material Adverse Effect. No Loan Party is
in default with respect to any final judgment, writ, injunction, decree, rule or
regulation of any court or federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which default would have a Material Adverse Effect.

4.7 No Default.

No event has occurred and is continuing that is a Default or an Event of
Default.

4.8 Title to Properties.

Each of the Loan Parties has good and marketable fee title, or title insurable
by a reputable and nationally recognized title insurance company, to the Real
Estate owned by it, and to all the other assets owned by it and either reflected
on the balance sheet and related notes and schedules most recently delivered by
the Borrower to the Lenders (the “Recent Balance Sheet”) or acquired by it after
the date of that balance sheet and prior to the date hereof, except for those
properties and assets which have been disposed of since the date of the Recent
Balance Sheet or which no longer are used or useful in the conduct of its
business and properties and assets the absence of which would not have a
Material Adverse Effect. All such Real Estate and other assets owned by the Loan
Parties are free and clear of all mortgages, Liens, charges and other
encumbrances (other than Permitted Liens), except (i) in the case of Real
Estate, as reflected on title insurance policies insuring the interest of the
applicable Loan Party in the Real Estate or in title insurance binders issued
with respect to the Real Estate (some of which title insurance binders have
expired but were valid at the time of acquisition of the relevant Real Estate),
and (ii) as reflected in the Recent Balance Sheet.

 

37



--------------------------------------------------------------------------------

4.9 Tax Liability.

There have been filed all federal, state and local tax returns with respect to
the operations of the Loan Parties which are required to be filed, except where
extensions of time to make those filings have been granted by the appropriate
taxing authorities and the extensions have not expired or where failure to file
would not have a Material Adverse Effect. The Loan Parties have paid or caused
to be paid to the appropriate taxing authorities all taxes as shown on those
returns and on any assessment received by any of them, to the extent that those
taxes have become due, except for taxes the failure to pay which do not violate
the provisions of this Agreement.

4.10 Regulations U and X; Investment Company Act.

(a) Neither the Borrower nor any other Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U or Regulation X). Margin stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Loan Parties which are subject
to any limitation on sale, pledge, or other restriction hereunder.

(b) No part of the proceeds of any of the Loans will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. If requested by the Lenders, the
Borrower shall furnish to the Lenders a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U. No part of
the proceeds of the Loans will be used for any purpose that violates, or which
is inconsistent with, the provisions of Regulation X.

(c) No Loan Party is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

4.11 Pension Plan.

Neither the Borrower nor any other Loan Party is executing or delivering any of
the Loan Documents or entering into any of the transactions contemplated hereby,
directly or indirectly, in connection with any arrangement or understanding in
any respect involving any “employee benefit plan” with respect to which the
Borrower or any other Loan Party is a “party in interest” within the meaning of
the Employee Retirement Income Security Act of 1974, or a “disqualified person”,
within the meaning of the Code. No Unfunded Liabilities exist with respect to
any Plans except as would not have a Material Adverse Effect. Each Plan complies
in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Borrower nor any other Loan Party nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.

4.12 Subsidiaries; Joint Ventures.

As of the date hereof, Schedule 4.12 contains a complete and accurate list of
(a) all Subsidiaries of the Borrower, including, with respect to each
Subsidiary, (i) its state of incorporation and (ii) the number and percentage of
its shares owned by the Borrower and/or by any other Subsidiary, and (b) each
Joint Venture, including, with respect to each such Joint Venture, (i) its
jurisdiction of organization and (ii) the number and percentage of its shares
owned by the Borrower and/or by any other Subsidiary. All the outstanding shares
of Capital Stock of each Subsidiary of the Borrower are validly issued, fully
paid and nonassessable, except as otherwise provided by state wage claim laws of
general applicability. All of the outstanding shares of Capital Stock of each
Subsidiary owned by the Borrower or another Subsidiary as specified in Schedule
4.12 are owned free and clear of all Liens, security interests, equity or other
beneficial interests, charges and encumbrances of any kind whatsoever, except
for Permitted Liens. Neither the Borrower nor any other Loan Party owns of
record or beneficially any shares of the Capital Stock or other equity interests
of any Subsidiary that is not a Guarantor, except Non-Guarantor Subsidiaries.

 

38



--------------------------------------------------------------------------------

4.13 Environmental Compliance.

To the best of the Borrower’s knowledge and belief, no Hazardous Substances in
material violation of any Environmental Laws are present upon any of the Real
Estate owned by any Loan Party or any Real Estate which is encumbered by any
Mortgage held by any Loan Party, and neither the Borrower nor any other Loan
Party has received any notice to the effect that any of the Real Estate owned by
the Borrower or any other Loan Party or any of their respective operations are
not in compliance with any of the requirements of applicable Environmental Laws
or are the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Substance
into the environment which non-compliance or remedial action could be reasonably
expected to have a Material Adverse Effect.

4.14 No Misrepresentation.

The certificates, schedules, exhibits, reports and other documents provided or
to be provided by any Loan Party in connection with the transactions
contemplated hereby or thereby (including, without limitation, the negotiation
of and compliance with the Loan Documents), taken as a whole, do not contain or
will not contain a misstatement of a material fact or omit to state a material
fact required to be stated therein in order to make the statements contained
therein, in the light of the circumstances under which made, not misleading.

4.15 Solvent.

Borrower and its Subsidiaries on a consolidated basis are Solvent.

4.16 Foreign Direct Investment Regulations.

Neither the making of the Loans or advances of credit nor the repayment thereof
nor any other transaction contemplated hereby will involve or constitute a
violation by any Loan Party of any provision of the Foreign Direct Investment
Regulations of the United States Department of Commerce or of any license,
ruling, order, or direction of the Secretary of Commerce thereunder.

4.17 Relationship of the Loan Parties.

The Loan Parties are engaged as an integrated group in the business of owning,
developing and selling Real Estate and of providing the required services,
credit and other facilities for those integrated operations. The Loan Parties
require financing on such a basis that funds can be made available from time to
time to such entities, to the extent required for the continued successful
operation of their integrated operations. The Loans and other advances of credit
to be made to the Borrower under this Agreement are for the purpose of financing
the integrated operations of the Loan Parties, and the Loan Parties expect to
derive benefit, directly or indirectly, from the Loans and other advances, both
individually and as a member of the integrated group, since the financial
success of the operations of the Loan Parties is dependent upon the continued
successful performance of the integrated group as a whole.

4.18 Insurance.

The properties of the Loan Parties are insured with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties
operate.

 

39



--------------------------------------------------------------------------------

4.19 Foreign Asset Control Regulations.

Neither the execution and delivery of the Loan Documents by Borrower or any
other Loan Party nor the use of the proceeds by the Borrower of any Loan or any
extension of credit, will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or the Anti-Terrorism
Order or any enabling legislation or executive order relating to any of the
same. Without limiting the generality of the foregoing, none of the Borrower,
any Loan Party nor any of their respective Subsidiaries (a) are or will become a
blocked person described in Section 1 of the Anti-Terrorism Order or (b) to
Borrower’s knowledge, engage or will engage in any dealings or transactions or
be otherwise associated with any such blocked person.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit.

The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Credit Agreement; Guarantee and Notes. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Borrower and each
Lender listed on Schedule 1.1A, which shall be in full force and effect,
(ii) the Guarantee Agreement, executed and delivered by each Guarantor, which
shall be in full force and effect, and (iii) a Note payable to the order of each
Lender that shall have requested a Note in accordance with this Agreement (which
Lenders as of the Closing Date are identified on Schedule 5.1 attached hereto)
and the Swing Line Note payable to the Swing Line Bank, which shall be in full
force and effect.

(b) Financial Statements. The Lenders shall have received filed form 10-Q for
the Borrower and its Subsidiaries for the fiscal quarter ended February 29, 2012
(which financial statement shall be deemed delivered when filed with the SEC).

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses of the Administrative Agent for which
invoices have been presented by 12:00 Noon, New York City time at least two
(2) Business Days prior to the Closing Date (including the reasonable fees and
expenses of legal counsel to the Administrative Agent) on or before the Closing
Date.

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The following supporting documents with respect to the Borrower
and certain other Loan Parties: (i) a copy of its certificate or articles of
incorporation or formation or certificate of limited partnership (as applicable)
certified as of a date reasonably close to the Closing Date to be a true and
accurate copy by the Secretary of State of its state of incorporation or
formation; (ii) a certificate of that Secretary of State, dated as of a date
reasonably close to the Closing Date, as to its existence and (if available)
good standing; (iii) a certificate of the Secretary of State of each
jurisdiction, other than its state of incorporation, in which it does business,
as to its qualification as a foreign corporation; (iv) a copy of its by-laws,
partnership agreement or operating agreement (as applicable), certified by its
secretary or assistant secretary, general partner, manager or other appropriate
Person (as applicable) to be a true and accurate copy of its by-laws,
partnership agreement or operating agreement (as applicable) in effect on the
Closing Date; (v) a certificate of its secretary or

 

40



--------------------------------------------------------------------------------

assistant secretary, general partner, manager or other appropriate Person (as
applicable), as to the incumbency and signatures of its officers or other
Persons who have executed any documents on behalf of such Loan Party in
connection with the transactions contemplated by this Agreement; (vi) a copy of
resolutions of its Board of Directors, certified by its secretary or assistant
secretary to be a true and accurate copy of resolutions duly adopted by such
Board of Directors, or other appropriate resolutions or consents of, its
partners or members certified by its general partner or manager (as applicable)
to be true and correct copies thereof duly adopted, approved or otherwise
delivered by its partners or members (to the extent necessary and applicable),
each of which is certified to be in full force and effect on the Closing Date,
authorizing the execution and delivery by it of this Agreement and any Notes,
Guarantee Agreement and other Loan Documents delivered on the Closing Date to
which it is a party and the performance by it of all its obligations thereunder;
and (vii) such additional supporting documents and other information with
respect to its operations and affairs as the Administrative Agent may reasonably
request.

(e) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion of Clifford Chance LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F-1, and a favorable legal
opinion from Borrower’s internal counsel, substantially in the form of Exhibit
F-2. Such legal opinions shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) Representations and Warranties; No Defaults. Certificates signed by a duly
authorized officer of the Borrower stating that: (i) the representations and
warranties of the Borrower contained in Section 4 hereof are correct and
accurate on and as of the Closing Date as though made on and as of the Closing
Date and (ii) no event has occurred and is continuing which constitutes an Event
of Default or Default hereunder as of the Closing Date, or after giving effect
to any extension of credit on the Closing Date.

(g) Compliance Certificate. Delivery of a Compliance Certificate, substantially
in the form of Exhibit B, as of the date of the most recent financial statements
of Borrower.

(h) Additional Documents. Such other documents as the Administrative Agent, its
counsel or any Lender may reasonably request.

5.2 Conditions to Each Extension of Credit.

The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Borrowing Request. The Administrative Agent shall have received notice of
Borrower’s request for Revolving Loan as provided in Section 2.2, Swingline Loan
as provided in Section 2.3 or Letter of Credit request as provided in
Section 3.2.

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided if any such representations and warranties are expressly
made only as of a prior date, such representations and warranties shall be true
as of such prior date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

41



--------------------------------------------------------------------------------

(d) Commitment. After giving effect to such Loan or Letter of Credit, (i) the
L/C Obligations shall not exceed the L/C Commitment and (ii) the aggregate
outstanding principal amount of Loans shall not exceed the portion of the Total
Commitments available for Loans.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities or increased costs) is owing to any
Lender or the Administrative Agent hereunder, Borrower shall and shall cause
each Loan Party to:

6.1 Reporting Requirements.

Borrower shall maintain a standard system of accounting established and
administered in accordance with GAAP and shall cause to be delivered to the
Administrative Agent (for prompt distribution by the Administrative Agent to
Lenders):

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of that fiscal year and the related consolidated
statements of earnings, stockholders’ equity and cash flows for that fiscal
year, all with accompanying notes and schedules, prepared in accordance with
GAAP consistently applied and audited and reported upon by Deloitte & Touche or
another firm of independent certified public accountants of similar recognized
standing selected by the Borrower and acceptable to the Administrative Agent
(such audit report shall not be qualified by “going concern” or as to scope);
the financial statements filed with or furnished to the SEC by the Borrower (and
which are available online) shall be deemed to have been provided by the
Borrower under this reporting requirement;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters, of each fiscal year of the Borrower (commencing
with the fiscal quarter ending February 29, 2012), a consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of that quarter, and the
related consolidated statement of earnings and cash flows of the Borrower and
its Subsidiaries for the period from the beginning of the fiscal year to the end
of that quarter, all prepared in accordance with GAAP consistently applied,
unaudited but certified by an Authorized Financial Officer to fairly represent
in all material respects the consolidated financial position of Borrower and its
Subsidiaries as at the dates specified therein and the consolidated results of
operations and cash flows for the periods then ended, all in conformity with
GAAP; the financial statements filed with or furnished to the SEC by the
Borrower (and which are available online) shall be deemed to have been provided
by the Borrower under this reporting requirement;

(c) within 120 days after the end of each fiscal year of the Borrower, a letter
signed by that firm of independent certified public accountants to the effect
that, during the course of their examination, nothing came to their attention
which caused them to believe that any Event of Default has occurred, or if such
Event of Default has occurred, specifying the facts with respect thereto;

(d) within 120 days after the beginning of each fiscal year of the Borrower
commencing on or after 2013, a projection, in reasonable detail and in form and
substance satisfactory to the Administrative Agent, on a quarterly basis, of the
cash flow, earnings and the balance sheet of the Borrower and its Subsidiaries
for that fiscal year, accompanied by assumptions used;

 

42



--------------------------------------------------------------------------------

(e) promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its stockholders,
and of all regular and periodic reports and other material (including copies of
all registration statements and reports under the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended) filed by the Borrower with or furnished to any securities exchange or
any governmental authority or commission, except material filed with or
furnished to governmental authorities or commissions relating to the development
of Real Estate in the ordinary course of the business of the Loan Parties and
which does not relate to or disclose any Material Adverse Effect; the reports
and financial statements filed with or furnished to the SEC by the Borrower (and
which are available online) shall be deemed to have been provided by the
Borrower under these reporting requirements;

(f) as soon as available and in any event within 60 days after the end of each
of the first three quarters, and within 120 days after the end of the fourth
quarter, of each fiscal year for the 10 largest homebuilding unconsolidated
Joint Ventures, financial information in the form represented in the quarterly
financial statements filed with the SEC for the fiscal quarter ending
February 29, 2012, and if the foregoing information is provided in such
quarterly and annual financial statements filed with the SEC, such filings shall
be sufficient to satisfy this requirement;

(g) within 60 days after the end of each of the Borrower’s first three fiscal
quarters, and within 120 days after the end of each of the Borrower’s fiscal
years (commencing with the fiscal quarter ending February 29, 2012 and fiscal
year ending November 30, 2012), a Compliance Certificate, including
(i) calculations (in reasonable detail) and other information, if any, required
to indicate whether Borrower is in compliance, as of the last day of such
quarterly or annual period, as the case may be, with Sections 7.1 and 7.6 and
(ii) a statement, from the relevant signatories that, having read this
Agreement, and based upon an examination which they deemed sufficient to enable
them to make an informed statement, there does not exist any Event of Default or
Default, or if such Event of Default or Default has occurred, specifying the
facts with respect thereto;

(h) as soon as possible and in any event within 30 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by a Responsible Officer of the Borrower, describing said Reportable
Event and the action which the Borrower proposes to take with respect thereto;

(i) as soon as possible and in any event within 10 days after receipt thereof by
the Borrower or any other Loan Party, a copy of (i) any notice or claim to the
effect that the Borrower or any other Loan Party is or may be liable to any
Person as a result of the release by the Borrower, any other Loan Party, or any
other Person of any Hazardous Substance into the environment, and (ii) any
notice alleging any violation of any Environmental law or any federal, state or
local health or safety law or regulation by the Borrower or any other Loan
Party, which, in either case, could reasonably be expected to have a Material
Adverse Effect;

(j) within 60 days after the end of each of the Borrower’s first three fiscal
quarters, and within 120 days after the end of each of the Borrower’s fiscal
years (commencing with the fiscal quarter ending February 29, 2012 and fiscal
year ending November 30, 2012), in which there occurred an event that requires a
Subsidiary that is not then a Guarantor to become a Guarantor under this
Agreement (as described in Section 6.7 below) (or at any time that the Borrower
may elect to cause any other Subsidiary to be a Guarantor), the Borrower shall
deliver to the Administrative Agent (i) a Supplemental Guaranty, substantially
in the form provided for in the Guarantee Agreement, executed by a duly
authorized officer of

 

43



--------------------------------------------------------------------------------

such Subsidiary; (ii) a copy of the certificate of incorporation or other
organizational document of such Subsidiary, certified by the secretary of state
or other official of the state or other jurisdiction of its incorporation; and
(iii) representations and warranties from Borrower regarding such Guarantor’s
formation, authority, execution, delivery, non-contravention and enforceability
of the Supplemental Guaranty as are delivered by the Borrower and Loan Parties
at the Closing Date; and

(k) such supplements to the aforementioned documents and additional information
and reports as the Administrative Agent or any Lender may from time to time
reasonably require, subject in each case to any existing confidentiality
agreements binding on any Loan Party.

6.2 Payment of Taxes and Other Potential Liens.

Pay and discharge or cause to be paid and discharged promptly all taxes,
assessments and governmental charges or levies imposed upon any Loan Party or
upon any of their respective incomes or receipts or upon any of their respective
properties before the same shall become in default or past due, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might result in the imposition of a Lien or charge upon such properties or any
part thereof; provided, however, that it shall not constitute a violation of the
provisions of this provision if any Loan Party shall fail to perform any such
obligation or to pay any such debt (except for obligations for money borrowed),
tax, assessment, governmental charge or levy or claim for labor, materials or
supplies which is being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided.

6.3 Preservation of Existence.

Do or cause to be done all things or proceed with due diligence with any actions
or courses of action which may be necessary to preserve and keep in full force
and effect its existence under the laws of their respective states of
incorporation or formation and all qualifications or licenses in jurisdictions
in which such qualification or licensing is required for the conduct of its
business or in which the Lenders shall request such qualification (except
omissions that would not have a Material Adverse Effect); provided, however,
that nothing herein shall be deemed to prohibit (a) a Loan Party from merging
into or consolidating with any other Loan Party or any other Subsidiary of the
Borrower; provided (i) the Borrower is the surviving entity in the case of a
merger involving the Borrower and (ii) the surviving entity in the case of a
merger involving a Loan Party and a Subsidiary that is not a Loan Party is, or
upon such merger becomes, a Loan Party or (b) a Subsidiary that is not a Loan
Party from merging into or consolidating with any other Subsidiary that is not a
Loan Party. The Borrower will, and will cause each other Loan Party to, carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is presently conducted and ancillary and
complementary business thereto and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted (except
omissions that would not have a Material Adverse Effect). The primary business
of the Borrower and each other Loan Party shall at all times be the acquisition,
development and sale of real estate assets and ancillary and complementary
business thereto.

6.4 Maintenance of Properties.

Maintain all its properties and assets in good working order and condition and
make all necessary repairs, renewals and replacements thereof so that its
business carried on in connection therewith may be properly conducted at all
times; and maintain or require to be maintained (a) adequate insurance, by
financially sound and reputable insurers, on all properties of the Loan Parties
which are of character usually insured by Persons engaged in the same or a
similar business (including, without limitation, all Real Estate encumbered by
mortgages securing mortgage loans made by any Loan Party, to the extent normally
required by prudent mortgagees, and all Real Estate which is subject of an
equity investment by any Loan

 

44



--------------------------------------------------------------------------------

Party, to the extent normally carried by prudent builder-developers) against
loss or damage resulting from fire, defects in title or other risks insured
against by extended coverage and of the kind customarily insured against by
those Persons, (b) adequate public liability insurance against tort claims which
may be incurred by any Loan Party, and (c) such other insurance as may be
required by law. Upon the request of the Administrative Agent, the Borrower will
furnish to the Lenders full information as to the insurance carried.
Notwithstanding the foregoing provisions of this section, the Borrower shall be
permitted to self-insure against all property and casualty risks associated with
its construction of dwelling units up to a maximum aggregate construction
exposure for any project or development not to exceed at any time ten percent
(10%) of Consolidated Tangible Net Worth.

6.5 Access to Premises and Books.

At all reasonable times and as often as any Lender may reasonably request,
permit authorized representatives and agents (including accountants) designated
by that Lender to (a) have access to the premises of the Borrower and each other
Loan Party and to their respective corporate books and financial records, and
all other records relating to their respective operations and procedures,
(b) make copies of or excerpts from those books and records and (c) upon
reasonable notice to the Borrower, discuss the respective affairs, finances and
operations of the Loan Parties with, and to be advised as to the same by, their
respective officers and directors.

6.6 Notices.

Give prompt written notice to the Administrative Agent of (a) any proceeding
instituted by or against the Borrower or any other Loan Party in any federal or
state court or before any commission or other regulatory body, federal, state or
local, or any such proceedings threatened against the Borrower or any other Loan
Party in writing by any federal, state or other governmental agency, in each
case which would have a Material Adverse Effect, and (b) any other Event which
could reasonably be expected to lead to or result in a Material Adverse Effect,
or which, with or without the giving of notice or the passage of time or both,
would constitute an Event of Default.

6.7 Addition and Removal of Guarantors.

Give the Administrative Agent written notice of (a) the formation or acquisition
of any Material Subsidiary, (b) the increase of the Net Worth of any Subsidiary
that is not a Guarantor (other than a Mortgage Banking Subsidiary, Rialto
Subsidiary or Designated Subsidiary) that results in such Subsidiary becoming a
Material Subsidiary or (c) the increase in the aggregate Net Worth of all
Subsidiaries (other than Mortgage Banking Subsidiaries, Rialto Subsidiaries or
Designated Subsidiaries) that are not Guarantors to an amount in excess of
$75,000,000, in each case not later than ninety (90) days after such occurrence.
In the case of an event described in clause (a) or (b) above, such Material
Subsidiary shall be required to become a Guarantor and, in the case of an event
described in clause (c) above, the applicable Subsidiary or Subsidiaries
selected by the Borrower necessary to satisfy the requirements of the proviso
contained in the definition of “Material Subsidiary” shall be required to become
Guarantors, provided, however, that the Borrower may elect to cause a Subsidiary
that is not required to be a Guarantor to become a Guarantor. Notwithstanding
anything to the contrary, if at any time or from time to time any event results
in a Change in Status of a Guarantor, the Borrower shall deliver notice thereof
to the Administrative Agent, including a reasonably detailed description of the
Change in Status and a statement of the effective date of the Change in Status.
Such notice shall be delivered no later than 60 days after the end of the fiscal
quarter during which such Change in Status occurs; provided, however, that with
respect to any Change in Status occurring during the last quarter of Borrower’s
fiscal year, such notice shall be delivered no later than 120 days after the end
of such final fiscal quarter. Each Change in Status event shall be effective as
of the effective date of such Change in Status, automatically, without any
further action by any party to this

 

45



--------------------------------------------------------------------------------

Agreement, and the Subsidiary that is subject to such Change in Status shall no
longer be a Guarantor. In connection with each Change in Status, the
Administrative Agent, on behalf of Lenders, shall promptly following receipt of
written notice of Change in Status, execute and deliver to the Borrower a
written confirmation of such Change in Status. Notwithstanding any other
provision herein, any Guarantor may be released from its Guarantee Agreement
with the consent of the Required Lenders.

6.8 Compliance with Laws and Other Requirements.

Promptly and fully, comply with, conform to and obey all present and future
laws, ordinances, rules, regulations, orders, writs, judgments, injunctions,
decrees, awards and all other legal requirements applicable to the Loan Parties
and their respective properties, including, without limitation, Regulation Z of
the Board of Governors of the Federal Reserve System, the Federal Interstate
Land Sales Full Disclosure Act, ERISA, the Florida Land Sales Act or any similar
statute in any applicable jurisdiction, the violation of which would have a
Material Adverse Effect on any Loan Party.

6.9 Use of Proceeds.

Use and cause to be used the proceeds of the Loans for working capital and
general corporate purposes including acquisitions.

SECTION 7. NEGATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities and increased costs) is owing to any
Lender or the Administrative Agent hereunder:

7.1 Financial Condition Covenants. Borrower shall not,

(a) Maximum Leverage Ratio. as of the end of each fiscal quarter, permit the
Leverage Ratio to exceed the ratio set forth below opposite such period below:

 

   

Fiscal Quarter Ending

 

Maximum
Leverage Ratio

     

From the Closing Date

through May 31, 2013

  67%    

From June 1, 2013

through May 31, 2014

  65%    

From June 1, 2014

through the Maturity Date

  60%  

(b) Interest Coverage/Liquidity Test. as of the end of each fiscal quarter, fail
to maintain either (i) Liquidity in an amount equal to or greater than 1.00x
Consolidated Interest Incurred for the last twelve months then ended or (ii) an
Interest Coverage Ratio of equal to or greater than 1.50:1.00 for the last
twelve months then ended.

 

46



--------------------------------------------------------------------------------

(c) Minimum Net Worth Test. as of the end of each fiscal quarter, fail to
maintain minimum Consolidated Tangible Net Worth of at least the sum of
(i) $1,459,657,000 plus (ii) the sum of (A) 50% of the cumulative Consolidated
Net Income, from February 29, 2012, if positive, plus (B) 50% of the net cash
proceeds from any equity offerings of Borrower from and after February 29, 2012.

7.2 Liens and Encumbrances.

Borrower shall not, nor shall it permit any other Loan Party to, grant or suffer
or permit to exist any Liens on any of its rights, properties or assets other
than Permitted Liens.

7.3 Limitation on Fundamental Changes.

Borrower shall not, nor shall it permit any other Loan Party to, do any of the
following:

(a) sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Loan Parties (on a consolidated basis)
except for the sale of inventory in the ordinary course of business;

(b) merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;

(c) dissolve, liquidate or wind up its business by operation of law or
otherwise; or

(d) distribute to the stockholders of the Borrower any Securities of any
Subsidiary that is a Guarantor;

provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person,
(3) the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and
(4) such occurrence shall not constitute or give rise to an Event of Default.

Nothing contained in this Section 7.3, however, shall restrict (i) any sale of
assets among the Borrower and its Subsidiaries which is in the ordinary course
of business or is otherwise in compliance with all other provisions of this
Agreement or (ii) any sale, assignment, lease or other disposition of one or
more Non-Guarantor Subsidiaries together with any asset or property ancillary or
incidental to such disposition.

7.4 Permitted Investments.

Borrower shall not, nor shall it permit any Ratio Subsidiary to, make any
Investment or otherwise acquire any interest in any Person, except:

(a) Investments in or loans or advances to (i) Borrower, (ii) Joint Ventures or
partners in Joint Ventures to which the Borrower or a Subsidiary is a party,
(iii) Subsidiaries, and (iv) any Person which would become a Subsidiary or Joint
Venture upon the making of such investment;

(b) temporary cash Investments (including Permitted Investments);

 

47



--------------------------------------------------------------------------------

(c) Investments in mortgages, receivables, other securities or ownership
interests, loans or advances made in connection with a strategy to acquire land
or other homebuilding assets through foreclosure or other exercise of remedies;

(d) receivables owing to Borrower or any Guarantor if created or acquired in the
ordinary course of business;

(e) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(f) lease, utility and other similar deposits in the ordinary course of
business;

(g) Investments made by Borrower or any Guarantor for consideration consisting
only of common equity interests;

(h) Investments or securities received in settlement of debts owing to Borrower
or any Guarantor in the ordinary course of business;

(i) Investments outstanding on the Closing Date, as set forth on Schedule 7.4;

(j) loans to directors, officers, employees, agents, customers or suppliers in
the ordinary course of business not to exceed $10,000,000 in the aggregate at
any time outstanding;

(k) Investments in Persons engaged in businesses other than single-family
homebuilding and the acquisition of land for single-family homebuilding
(including the acquisition of land through the acquisition and foreclosure of
liens on such land) at any time outstanding not to exceed ten percent (10%) of
Consolidated Tangible Net Worth as of the most recently ended fiscal quarter of
the Borrower; and

(l) other Investments in the aggregate amount not to exceed $25,000,000 at any
time outstanding (with each Investment being valued as of the date made without
subsequent regard to change in value).

7.5 No Margin Stock.

Borrower shall not, nor shall it permit any Loan Party to, use any of the
proceeds of the Loans to purchase or carry any “margin stock” (as defined in
Regulation U).

7.6 Mortgage Banking Subsidiaries’ Capital Ratio.

Borrower shall not permit the ratio of the combined total Indebtedness of the
Mortgage Banking Subsidiaries to the aggregate Net Worth of the Mortgage Banking
Subsidiaries to exceed, at any time, twelve (12) to one (1).

7.7 Prepayment of Indebtedness.

If a Default has occurred and is continuing or an acceleration of the
indebtedness under this Agreement has occurred, Borrower shall not voluntarily
prepay, or permit any Guarantor voluntarily to prepay, the principal amount, in
whole or in part, of any indebtedness other than (a) indebtedness owed to each
Lender hereunder or under some other agreement between Borrower and such Lender,
(b)

 

48



--------------------------------------------------------------------------------

indebtedness which ranks pari passu with the indebtedness incurred under this
Agreement which is or becomes due and owing whether by reason of acceleration or
otherwise and (c) indebtedness which is exchanged for, or converted into,
Capital Stock (or securities to acquire Capital Stock) of any Loan Party.

7.8 Pension Plan.

Borrower shall not, nor shall it permit any other Loan Party to, enter into,
maintain or make contributions to, or permit any Subsidiary to enter into,
maintain or make contributions to, directly or indirectly, any plan that is
subject to Title IV of ERISA, except for defined benefit pension plans of any
Persons formed or acquired, directly or indirectly, by Borrower or any
Subsidiary as permitted under this Agreement, or as may otherwise comply with
the terms of Section 4.11.

7.9 Transactions with Affiliates.

Borrower shall not, not shall it permit any other Loan Party to, enter into any
transaction (including, without limitation, the purchase or sale of any property
or service) with, or make any payment or transfer to, any Affiliate (or permit
any Loan Party to do any of the foregoing), except in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s or a Loan
Party’s business and upon fair and reasonable terms no less favorable to the
Borrower or such Loan Party than the Borrower or such Loan Party would obtain in
a comparable arms’-length transaction.

7.10 Foreign Assets Control Regulations.

The Borrower shall not use or permit the direct use of the proceeds of any Loan
or any extension of credit in any manner that will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
the Anti-Terrorism Order or any enabling legislation or executive order relating
to any of the same. Without limiting the foregoing, neither the Borrower nor any
other Loan Party will permit itself nor any of its Subsidiaries to (a) become a
blocked person described in Section 1 of the Anti-Terrorism Order or (b) engage
in any dealings or transactions or be otherwise associated with any person who
is a blocked person after the Borrower or any other Loan Party acquires
knowledge that such person is a blocked person.

SECTION 8. EVENTS OF DEFAULT; REMEDIES

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation or any fees
hereunder within five (5) Business Days after any such interest or fees becomes
due in accordance with the terms hereof; or the Borrower shall fail to pay any
other amount payable hereunder or under any other Loan Document, within five
(5) Business Days after notice that such other amount became due; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document when made which
shall be false or misleading when made if the same has a Material Adverse
Effect; or

(c) any Loan Party shall default in the observance or performance of any other
covenant contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (b) of this Section 8), and such default
shall continue unremedied for a period of thirty (30) days after the Borrower
has knowledge of such violation or should have known such violation exists; or

 

49



--------------------------------------------------------------------------------

(d) any Loan Party shall default in making any payment of any principal of any
Indebtedness (including any Contingent Obligation, but excluding the Loans and
Non-Recourse Indebtedness) beyond any applicable period of grace, or default
shall be made with respect to the performance of any other obligation incurred
in connection with any such Indebtedness or Contingent Obligations beyond any
applicable period of grace, and such Indebtedness or Contingent Obligation
equals or exceeds $50,000,000, and the effect of any of the foregoing defaults
described in this Section 8(d) is to accelerate the maturity of such
Indebtedness or Contingent Obligation or to cause such Indebtedness or
Contingent Obligation to become due prior to its stated maturity, or any such
Indebtedness or Contingent Obligation shall not be paid when due and such
default shall not have been remedied or cured by such Loan Party or waived by
the obligee; or

(e)(i) Borrower or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against Borrower or any Significant Subsidiary any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against Borrower or any Significant Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Borrower or any
Significant Subsidiary shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Borrower or any Significant Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or Borrower or any
Significant Subsidiary shall make a general assignment for the benefit of its
creditors; or

(f) one or more final non-appealable judgments or decrees shall be entered
against any Loan Party involving in the aggregate a liability of more than
$25,000,000, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

(g) any Loan Party shall be the subject of any proceeding or investigation
pertaining to the release by any Loan Party, any of its Subsidiaries or any
other Person of any Hazardous Substance into the environment, or any violation
of any Environmental Law or any federal, state or local health or safety law or
regulation, which, in either case, could reasonably be expected to have a
Material Adverse Effect; or

(h) the guarantee contained in Section 1 of the Guarantee Agreement shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert (excluding release of any Loan Party
in accordance with the Loan Documents); or

(i) there shall occur any Change of Control of the Borrower;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above with respect to the Borrower,
automatically the Commitments shall immediately

 

50



--------------------------------------------------------------------------------

terminate and the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

On and after the occurrence of an Event of Default, the Administrative Agent
shall apply all payments in respect of any Obligations in the following order:
(i) first, to pay Obligations in respect of (A) any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent, (B) any fees
(other than commitment fees and Letter of Credit fees), expenses, reimbursements
or indemnities then due to the Lenders and Issuing Lenders and (C) to pay
commitment fees, Letter of Credit fees and interest due in respect of Loans and
Letters of Credit; (ii) second to the ratable payment or prepayment of principal
outstanding on Loans and Letters of Credit; and (iii) third, to the ratable
payment of all other Obligations. On or after the occurrence of an Event of
Default, all principal payments in respect of Loans shall be applied, first, to
repay outstanding Swingline Loans, next outstanding ABR Loans and then to repay
outstanding Eurodollar Loans, with those that have the earlier expiring Interest
Period being repaid prior to those that have later expiring Interest
Periods. The order of priority set forth in this paragraph and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Lenders, and the Issuing Lenders as
among themselves. The order of priority set forth in clause (i) may be changed
only with the prior written consent of the Administrative Agent and the order of
priority of payments in respect of Letters of Credit may be changed only with
the prior written consent of the Issuing Lenders.

 

51



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment.

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

9.3 Exculpatory Provisions.

Neither Administrative Agent nor any of its officers, directors, employees,
agents, advisors, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence, bad faith or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this

 

52



--------------------------------------------------------------------------------

Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders.

Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agents to any Lender. Each Lender represents
to any Agent that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification.

The Lenders agree to indemnify each Agent and its officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Percentage Interests in effect on the date on which indemnification is sought
under this Section 9.7, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the

 

53



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct. The agreements
in this Section 9.7 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

9.8 Administrative Agent in Its Individual Capacity.

Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

9.9 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ notice to the Lenders and the Borrower. If the Administrative Agent
shall resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(e) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10 Documentation Agents and Syndication Agents.

None of the Documentation Agents nor any of the Syndication Agents shall have
any duties or responsibilities hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto

 

54



--------------------------------------------------------------------------------

and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby (except that an increase in the available portion of any
Commitment of any Lender pursuant to Section 2.20 shall not be deemed to
constitute an increase of the Commitment of such Lender); (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the collateral provided
pursuant to this Agreement or release all or substantially all of the Guarantors
from their obligations under the Guarantee Agreement, in each case without the
written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 2.14 without the written consent of all the Lenders; (v) amend, modify
or waive any provision of Section 9 or any other provision of any Loan Document
that affects the Administrative Agent without the written consent of the
Administrative Agent; (vi) amend, modify or waive any provision of Section 2.3
or 2.4 without the written consent of the Swingline Lender; or (vii) amend,
modify or waive any provision of Section 3 without the written consent of the
Issuing Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on a subsequent or other Default or Event of
Default.

10.2 Notices.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of Holdings, the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Borrower:                                 

  

Lennar Corporation

700 Northwest 107th Avenue, Suite 400

Miami, Florida 33172

   Attention: Bruce Gross, Chief Financial Officer    Telecopy: 305-227-7115   
Telephone: 305-229-6428    Email: bruce.gross@lennar.com

 

55



--------------------------------------------------------------------------------

   with copies to:   

Lennar Corporation

700 Northwest 107th Avenue, Suite 400

Miami, Florida 33172

   Attention: Mark Sustana, General Counsel    Telecopy: 305-229-6650   
Telephone: 305-229-6584    Email: mark.sustana@lennar.com    and:   

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

   Attention: Jay Gavigan, Esq.    Telecopy: 212-878-8375    Telephone:
212-878-8531    Email: jay.gavigan@cliffordchance.com

Administrative Agent:    

  

JPMorgan Chase Bank, N.A.

383 Madison Ave, 24th Floor

New York, NY 10179

   Attention: Kimberly Turner, Executive Director    Telecopy: 212-270-2157   
Telephone: 212-622-8177    Email: turner_kimberly@jpmorgan.com    with copies
to:   

Morrison & Foerster LLP

555 W. Fifth Street, Suite 3500

Los Angeles, CA 90013

   Attention: Marc D. Young, Esq.    Telecopy: 213-892-5454    Telephone:
213-892-5659    Email: myoung@mofo.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

56



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties.

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the administration of the transactions contemplated hereby and thereby,
including the reasonable and documented fees and disbursements of counsel to the
Administrative Agent and Arrangers and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate (but excluding
any taxes or increased costs otherwise excluded in this Agreement including, for
the avoidance of doubt, those taxes excluded by Section 2.16(a), (d) or (e)),
(b) to pay or reimburse the Administrative Agent and the Lenders for all their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of one law firm for the Administrative Agent and the
Lenders, (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes (but excluding any taxes or increased costs otherwise
excluded in this Agreement including, for the avoidance of doubt, those taxes
excluded by Section 2.16(a), (d) or (e)), if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, the Issuing Lenders,
the Administrative Agent and the Arrangers and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (but excluding any taxes or increased costs otherwise excluded in this
Agreement including, for the avoidance of doubt, those taxes excluded by
Section 2.16(a), (d) or (e)) or disbursements of any kind or nature whatsoever
arising from any claim or suit, action or other proceeding relating to this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Loan Party or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this

 

57



--------------------------------------------------------------------------------

clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than thirty
(30) days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder(s) to a Competitor
without the Borrower’s written consent or (y) otherwise except in accordance
with this Section.

  (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, and Approved Fund, or, if an Event of Default has
occurred and is continuing, any other Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment by a Lender to an affiliate of such Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

 

58



--------------------------------------------------------------------------------

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). No transfer or assignment of a Lender’s
participation hereunder shall be effective unless and until recorded in the
Register. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent, the Issuing Lender and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this

 

59



--------------------------------------------------------------------------------

Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to clause (i) of the proviso to the second sentence of Section 10.1 and
(2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.6. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
Borrower provides prior written consent that such Participant may be entitled to
receive a greater payment under Section 2.15 or 2.16. Any Participant shall not
be entitled to the benefits of Section 2.16 unless such Participant complies
with Section 2.16(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(e), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender and their respective Affiliates shall have the right, without notice to
the Borrower, any such notice being

 

60



--------------------------------------------------------------------------------

expressly waived by the Borrower to the extent permitted by applicable law, upon
any Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise but after giving effect to any applicable
period of grace), to apply to the payment of such Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, any Affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of the Borrower. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such application made by such Lender or
its Affiliate, provided that the failure to give such notice shall not affect
the validity of such application.

10.8 Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

10.9 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration.

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

10.11 GOVERNING LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers.

The Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

61



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements.

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, Administrative Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender except as expressly
required by Section 10.1) to take any action requested by Borrower having the
effect of releasing any guarantee obligations to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1, provided that releases of
Guarantors must comply with Section 6.7 unless otherwise consented to by the
Lenders in accordance with Section 10.1.

10.15 Confidentiality.

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential or as material and non-public
information; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (a) to the Administrative
Agent, any other Lender or any Affiliate thereof, (b) subject to an agreement to
comply with the provisions of this Section 10.15, to any

 

62



--------------------------------------------------------------------------------

actual or prospective Transferee, (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
(j) if agreed by the Borrower in its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL.

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

[Signatures appear on the next page.]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LENNAR CORPORATION, as Borrower By:    /S/ BRUCE GROSS   Name: Bruce Gross  
Title: Vice President & Chief Financial Officer

[Signatures continue on the next page.]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative

Agent, Issuing Lender, Swingline Lender and as a Lender

By:    /S/ KIMBERLY TURNER   Name: Kimberly Turner   Title: Executive Director

[Signatures continue on the next page.]

 

Signature page to Credit Agreement with Lennar Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:    /S/ EYAL NAMORDI   Name: Eyal Namordi
  Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Credit Agreement with Lennar Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:    /S/ JOHN C. ROWLAND   Name: John C. Rowland  
Title: Vice President

[Signatures continue on the next page.]

 

Signature page to Credit Agreement with Lennar Corporation



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:    /S/ OMARRA LAUCELLA   Name: Omarra Laucella   Title: Director By:    /S/
EVELYN THIERRY   Name: Evelyn Thierry   Title: Director

[Signatures continue on the next page.]

 

Signature page to Credit Agreement with Lennar Corporation



--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC, as a Lender By:    /S/ IRJA OTSA   Name: Irja Otsa  
Title: Associate Director By:    /S/ JOSELIN FERNANDES   Name: Joselin Fernandes
  Title: Associate Director

[Signatures continue on the next page.]

 

Signature page to Credit Agreement with Lennar Corporation



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:    /S/ LLOYD BARON   Name: Lloyd Baron  
Title: Vice President

[Signatures continue on the next page.]

 

Signature page to Credit Agreement with Lennar Corporation



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:    /S/ J. RICHARD LITTON   Name:
J. Richard Litton   Title: Senior Vice President By:    /S/ DOUGLAS G. PAUL  
Name: Douglas G. Paul   Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Credit Agreement with Lennar Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:    /S/ ELENA BENNETT   Name: Elena Bennett   Title: Senior Vice President



--------------------------------------------------------------------------------

Schedule 1.1C—Existing Guarantors

 

Name

   Ownership Percent     State of
Incorporation

Aquaterra Utilities, Inc.

     100.000 %    FL

Asbury Woods L.L.C.

     100.000 %    IL

Astoria Options, LLC

     100.000 %    DE

Aylon, LLC

     100.000 %    DE

Bay Colony Expansion 369, Ltd.

     100.000 %    TX

Bay River Colony Development, Ltd.

     100.000 %    TX

BB Investment Holdings, LLC

     100.000 %    NV

BCI Properties, LLC

     100.000 %    NV

BPH I, LLC

     100.000 %    NV

Bramalea California, Inc.

     100.000 %    CA

Builders LP, Inc.

     100.000 %    DE

Cambria L.L.C.

     100.000 %    IL

Cary Woods, LLC

     100.000 %    IL

Cedar Lakes II, LLC

     100.000 %    NC

Cherrytree II LLC

     100.000 %    MD

CL Ventures, LLC

     100.000 %    FL

Colonial Heritage LLC

     100.000 %    VA

Concord Station, LLP

     100.000 %    FL

Coto De Caza, Ltd., Limited Partnership

     100.000 %    CA

Coventry L.L.C.

     100.000 %    IL

Creekside Crossing, L.L.C.

     100.000 %    IL

Darcy-Joliet, LLC

     100.000 %    IL

DBJ Holdings, LLC

     100.000 %    NV

Evergreen Village LLC

     100.000 %    DE

F&R QVI Home Investments USA, LLC

     100.000 %    DE

Fidelity Guaranty and Acceptance Corp.

     100.000 %    DE

Fox-Maple Associates, LLC

     100.000 %    NJ

Friendswood Development Company, LLC

     100.000 %    TX

Garco Investments, LLC

     100.000 %    FL



--------------------------------------------------------------------------------

Greystone Construction, Inc.

   100.000%   AZ

Greystone Homes of Nevada, Inc.

   100.000%   DE

Greystone Homes, Inc.

   100.000%   DE

Greystone Nevada, LLC

   100.000%   DE

Greywall Club L.L.C.

   100.000%   IL

Haverton L.L.C.

   100.000%   IL

Heathcote Commons LLC

   100.000%   VA

Home Buyer’s Advantage Realty, Inc.

   100.000%   TX

Homecraft Corporation

   100.000%   TX

HTC Golf Club, LLC

   100.000%   CO

Independence L.L.C.

   100.000%   VA

Lakelands at Easton, L.L.C.

   100.000%   MD

Legends Club, LLC

   100.000%   FL

Legends Golf Club, LLC

   100.000%   FL

Len Paradise, LLC

   100.000%   FL

Lencraft, LLC

   100.000%   MD

LENH I, LLC

   100.000%   FL



--------------------------------------------------------------------------------

Lennar Aircraft I, LLC

   100.000%   DE

Lennar Arizona Construction, Inc.

   100.000%   AZ

Lennar Arizona, Inc.

   100.000%   AZ

Lennar Associates Management Holding Company

   100.000%   FL

Lennar Associates Management, LLC

   100.000%   DE

Lennar Buffington Colorado Crossing, L.P.

   100.000%   TX

Lennar Buffington Zachary Scott, L.P.

   100.000%   TX

Lennar Carolinas, LLC

   100.000%   DE

Lennar Central Park, LLC

   100.000%   DE

Lennar Central Region Sweep, Inc.

   100.000%   NV

Lennar Chicago, Inc.

   100.000%   IL

Lennar Cobra, LLC

   100.000%   DE

Lennar Colorado, LLC

   100.000%   CO

Lennar Communities Development, Inc.

   100.000%   DE

Lennar Communities Nevada, LLC

   100.000%   NV

Lennar Communities of Chicago L.L.C.

   100.000%   IL

Lennar Communities, Inc.

   100.000%   CA

Lennar Construction, Inc.

   100.000%   AZ

Lennar Coto Holdings, L.L.C.

   100.000%   CA

Lennar Developers, Inc.

   100.000%   FL

Lennar Family of Builders GP, Inc.

   100.000%   DE

Lennar Family of Builders Limited Partnership

   100.000%   DE

Lennar Financial Services, LLC

   100.000%   FL

Lennar Fresno, Inc.

   100.000%   CA

Lennar Georgia, Inc.

   100.000%   GA

Lennar Hingham Holdings, LLC

   100.000%   DE

Lennar Hingham JV, LLC

   100.000%   DE

Lennar Homes Holding, LLC

   100.000%   DE

Lennar Homes of Arizona, Inc.

   100.000%   AZ

Lennar Homes of California, Inc.

   100.000%   CA

Lennar Homes of Texas Land and Construction, Ltd.

   100.000%   TX

Lennar Homes of Texas Sales and Marketing, Ltd.

   100.000%   TX

Lennar Homes, LLC

   100.000%   FL

Lennar Illinois Trading Company, LLC

   100.000%   IL

Lennar Imperial Holdings Limited Partnership

   100.000%   DE

Lennar Land Partners Sub II, Inc.

   100.000%   NV

Lennar Land Partners Sub, Inc.

   100.000%   DE

Lennar Layton, LLC

   100.000%   DE

Lennar Mare Island, LLC

   100.000%   CA

Lennar Marina A Funding, LLC

   100.000%   DE

Lennar Massachusetts Properties, Inc.

   100.000%   DE

Lennar Multifamily Investors, LLC

   100.000%   DE

Lennar New Jersey Properties, Inc.

   100.000%   DE



--------------------------------------------------------------------------------

Lennar New York, LLC

   100.000%   NY

Lennar Northeast Properties LLC

   100.000%   NJ

Lennar Northeast Properties, Inc.

   100.000%   NV

Lennar Northwest, Inc.

   100.000%   DE

Lennar Pacific Properties Management, Inc.

   100.000%   DE

Lennar Pacific Properties, Inc.

   100.000%   DE

Lennar Pacific, Inc.

   100.000%   DE

Lennar PI Acquisition, LLC

   100.000%   NJ

Lennar PI Property Acquisition, LLC

   100.000%   NJ

Lennar PIS Management Company, LLC

   100.000%   DE

Lennar Placentia TOD Properties, LLC

   100.000%   DE

Lennar PNW, Inc.

   100.000%   WA

Lennar Port Imperial South, LLC

   100.000%   DE

Lennar Realty, Inc.

   100.000%   FL

Lennar Renaissance, Inc.

   100.000%   CA

Lennar Reno, LLC

   100.000%   NV

Lennar Riverside West Urban Renewal Company, L.L.C.

   100.000%   NJ

Lennar Riverside West, LLC

   100.000%   DE

Lennar Sacramento, Inc.

   100.000%   CA

Lennar Sales Corp.

   100.000%   CA

Lennar San Jose Holdings, Inc.

   100.000%   CA

Lennar Southland I, Inc.

   100.000%   CA

Lennar Southwest Holding Corp.

   100.000%   NV

Lennar Texas Holding Company

   100.000%   TX

Lennar Trading Company, LP

   100.000%   TX

Lennar Ventures, LLC

   100.000%   FL

Lennar West Valley, LLC

   100.000%   CA

Lennar.com Inc.

   100.000%   FL

LFS Holding Company, LLC

   100.000%   DE

LH Eastwind, LLC

   100.000%   FL

LHI Renaissance, LLC

   100.000%   FL

LNC at Meadowbrook, LLC

   100.000%   IL

LNC at Ravenna, LLC

   100.000%   IL

LNC Communities I, Inc.

   100.000%   CO

LNC Communities II, LLC

   100.000%   CO

LNC Communities III, Inc.

   100.000%   CO

LNC Communities IV, LLC

   100.000%   CO

LNC Communities IX, LLC

   100.000%   CO

LNC Communities V, LLC

   100.000%   CO

LNC Communities VI, LLC

   100.000%   CO

LNC Communities VII, LLC

   100.000%   CO

LNC Communities VIII, LLC

   100.000%   CO

LNC Northeast Mortgage, Inc.

   100.000%   DE



--------------------------------------------------------------------------------

LNC Pennsylvania Realty, Inc.

   100.000%   PA

Long Beach Development, LLC

   100.000%   TX

Lori Gardens Associates II, LLC

   100.000%   NJ

Lori Gardens Associates III, LLC

   100.000%   NJ

Lorton Station, LLC

   100.000%   VA

Madrona Village L.L.C.

   100.000%   IL

Madrona Village Mews L.L.C.

   100.000%   IL

Mid-County Utilities, Inc.

   100.000%   MD

Mission Viejo 12S Venture, LP

   100.000%   CA

Mission Viejo Holdings, Inc.

   100.000%   CA

North American Asset Development Corporation

   100.000%   CA

North American Title Company, Inc. (CA)

   100.000%   CA

Northbridge L.L.C.

   100.000%   IL

Northeastern Properties LP, Inc.

   100.000%   NV

Palm Gardens At Doral Clubhouse, LLC

   100.000%   FL

Palm Gardens at Doral, LLC

   100.000%   FL

Palm Vista Preserve, LLC

   100.000%   FL

PG Properties Holding, LLC

   100.000%   NC

Pioneer Meadows Development, LLC

   100.000%   NV

Pioneer Meadows Investments, LLC

   100.000%   NV

POMAC, LLC

   100.000%   MD

Prestonfield L.L.C.

   100.000%   IL

Raintree Village II L.L.C.

   100.000%   IL

Raintree Village, L.L.C.

   100.000%   IL

Rivenhome Corporation

   100.000%   FL

Rutenberg Homes of Texas, Inc.

   100.000%   TX

Rutenberg Homes, Inc.

   100.000%   FL

Rye Hill Company, LLC

   100.000%   NY

S. Florida Construction II, LLC

   100.000%   FL

S. Florida Construction III, LLC

   100.000%   FL

S. Florida Construction, LLC

   100.000%   FL

San Felipe Indemnity Co., Ltd.

   100.000%   Bermuda

San Lucia, LLC

   100.000%   FL

Savell Gulley Development, LLC

   100.000%   TX

Scarsdale, LTD.

   100.000%   TX

Seminole/70th, LLC

   100.000%   FL

Siena at Old Orchard, LLC

   100.000%   IL

Spanish Springs Development, LLC

   100.000%   NV

Stoney Corporation

   100.000%   FL

Stoneybrook Golf Club, Inc.

   100.000%   FL

Strategic Cable Technologies, L.P.

   100.000%   TX

Strategic Holdings, Inc.

   100.000%   NV

Strategic Technologies, LLC

   100.000%   FL



--------------------------------------------------------------------------------

Summerfield Venture L.L.C.

   100.000%   IL

Summerwood, LLC

   100.000%   MD

Temecula Valley, LLC

   100.000%   DE

The LNC Northeast Group, Inc.

   100.000%   DE

The Preserve at Coconut Creek, LLC

   100.000%   FL

Trade Services Investments, Inc.

   100.000%   CA

U.S. Home Corporation

   100.000%   DE

U.S. Home of Arizona Construction Co.

   100.000%   AZ

U.S. Home Realty, Inc.

   100.000%   TX

U.S.H. Los Prados, Inc.

   100.000%   NV

U.S.H. Realty, Inc.

   100.000%   MD

USH - Flag, LLC

   100.000%   FL

USH (West Lake), Inc.

   100.000%   NJ

USH Equity Corporation

   100.000%   NV

USH Woodbridge, Inc.

   100.000%   TX

UST Lennar GP PIS 10, LLC

   100.000%   DE

UST Lennar GP PIS 7, LLC

   100.000%   DE

WCP, LLC

   100.000%   SC

West Chocolate Bayou Development, LLC

   100.000%   TX

West Van Buren L.L.C.

   100.000%   IL

Westchase, Inc.

   100.000%   NV



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AGREEMENT

GUARANTEE AGREEMENT (this “Guaranty”), dated as of                          ,
20__, made by each of the parties listed on the signature pages hereof
(collectively, the “Guarantors”, and each, a “Guarantor”), in favor of the
Guarantied Parties referred to below.

W I T N E S S E T H:

WHEREAS, Lennar Corporation, a Delaware corporation (the “Borrower”), has
entered into that certain Credit Agreement, dated as of May             , 2012,
among the Borrower, the Lenders, including the Swingline Lender and the Issuing
Lender, party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
(hereinafter, the “Administrative Agent”) for the Lenders (said Credit
Agreement, as it may be amended, supplemented or otherwise modified from time to
time, being the “Credit Agreement”, and capitalized terms not defined herein but
defined therein being used herein as therein defined);

WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower, and the Guarantors will derive direct and indirect economic
benefit from the Loans, Swingline Loans and Letters of Credit under the Credit
Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Loans, Swingline Loans and issue Letters of Credit under the Credit Agreement
that the Guarantors shall have executed and delivered this Guaranty; and

WHEREAS, the Lenders, the Administrative Agent and the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
are herein referred to as the “Guarantied Parties”;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make Loans, Swingline Loans and issue Letters of Credit, the Guarantors hereby
agree as follows:

SECTION 1. Guaranty. The Guarantors hereby jointly and severally unconditionally
and irrevocably guarantee the full and prompt payment when due, whether at
stated maturity, by acceleration or otherwise, of (a) the Obligations, whether
now or hereafter existing and whether for principal, interest, fees, expenses or
otherwise, (b) any and all reasonable out-of-pocket expenses (including, without
limitation, reasonable expenses and reasonable counsel fees and expenses of the
Administrative Agent and the Lenders) incurred by any of the Guarantied Parties
in enforcing any rights under this Guaranty and (c) all present and future
amounts that would become due but for the operation of any provision of
bankruptcy or insolvency laws, and all present and future accrued and unpaid
interest, including, without limitation, all post-petition interest if the
Borrower or any Guarantor voluntarily or involuntarily becomes subject to any
state or federal bankruptcy or insolvency law (a “Debtor Relief Law”) (the items
set forth in clauses (a), (b) and (c) immediately above being herein referred to
as the “Guarantied



--------------------------------------------------------------------------------

Obligations”). Upon failure of the Borrower to pay any of the Guarantied
Obligations when due after the expiration of any applicable notice and/or cure
period in each case provided for in the Loan Documents (whether at stated
maturity, by acceleration or otherwise), the Guarantors hereby further jointly
and severally agree to promptly pay the same after the Guarantors’ receipt of
notice from the Administrative Agent of the Borrower’s failure to pay the same,
without any other demand or notice whatsoever, including without limitation, any
notice having been given to any Guarantor of either the acceptance by the
Guarantied Parties of this Guaranty or the creation or incurrence of any of the
Obligations. This Guaranty is an absolute guaranty of payment of the Guarantied
Obligations and not a guaranty of collection, meaning that it is not necessary
for the Guarantied Parties, in order to enforce payment by the Guarantors, first
or contemporaneously to accelerate payment of any of the Guarantied Obligations,
to institute suit or exhaust any rights against any Loan Party, or to enforce
any rights against any collateral. Notwithstanding anything herein, in any other
Loan Document to the contrary, in any action or proceeding involving any state
corporate law, or any state or federal bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if, as a result of
applicable law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of Title 11 of the United States Code (the “Bankruptcy
Code”) or any applicable provisions of comparable state law (collectively,
“Fraudulent Transfer Laws”), the obligations of any Guarantor under this
Section 1 would otherwise, after giving effect to (a) all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under such Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany Indebtedness to the Borrower to the extent
that such Indebtedness would be discharged in an amount equal to the amount paid
by such Guarantor hereunder) and (b) the value of the assets of such Guarantor
(as determined under the applicable provisions of such Fraudulent Transfer Laws)
of any rights of subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable requirements of Law,
(ii) Section 9 hereof or (iii) any other contractual obligations providing for
an equitable allocation among such Guarantor and other Subsidiaries or
Affiliates of the Borrower of obligations arising under this Guaranty or other
guaranties of the Obligations by such parties, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Section 1, then the amount
of such liability shall, without any further action by such Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 2. Guaranty Absolute. Each Guarantor guaranties that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, without set-off or counterclaim, and regardless of any applicable law
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Guarantied Parties with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:

(a) any lack of validity or enforceability of any provision of any other Loan
Document or any other agreement or instrument relating to any Loan Document or
avoidance or subordination of any of the Guarantied Obligations;



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all or any of the Guarantied Obligations,
or any other amendment or waiver of any term of, or any consent to departure
from any requirement of, the Loan Documents;

(c) any exchange, release or non-perfection of any Lien on any collateral for,
or any release of any other Loan Party or amendment or waiver of any term of any
other guaranty of, or any consent to departure from any requirement of any other
guaranty of, all or any of the Guarantied Obligations;

(d) the absence of any attempt to collect any of the Guarantied Obligations from
the Borrower or from any other Loan Party or any other action to enforce the
same or the election of any remedy by any of the Guarantied Parties;

(e) any waiver, consent, extension, forbearance or granting of any indulgence by
any of the Guarantied Parties with respect to any provision of any other Loan
Document;

(f) the election by any of the Guarantied Parties in any proceeding under any
Debtor Relief Law;

(g) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or

(h) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of the Borrower or any Guarantor other than payment or
performance of the Obligations.

SECTION 3. Waiver.

(a) Each Guarantor hereby (i) waives (A) promptness, diligence, notice of
acceptance and any and all other notices, including, without limitation, notice
of intent to accelerate and notice of acceleration, with respect to any of the
Obligations or this Guaranty, (B) any requirement that any of the Guarantied
Parties protect, secure, perfect or insure any security interest in or other
Lien on any property subject thereto or exhaust any right or take any action
against the Borrower or any other Person or any collateral, (C) the filing of
any claim with a court in the event of receivership or bankruptcy of the
Borrower or any other Person, (D) except as otherwise provided herein, protest
or notice with respect to nonpayment of all or any of the Guarantied
Obligations, (E) the benefit of any statute of limitations (other than any
statute of limitations that a court of competent jurisdiction determines that
Borrower is entitled to rely on with respect to its obligations under the Loan
Documents), (F) all demands whatsoever (and any requirement that demand be made
on the Borrower or any other Person as a condition precedent to such Guarantor’s
obligations hereunder), (G) all rights by which any Guarantor might be entitled
to require suit on an accrued right of action in respect of any of the
Guarantied Obligations or require suit against the Borrower or any other
Guarantor or Person, (H) any defense based upon an election of remedies by any
Guarantied Party, or (I) notice of any events or circumstances set forth in
clauses (a) through (h) of Section 2 hereof; and (ii) covenants and agrees that,
except as otherwise agreed by the parties, this Guaranty will not be discharged
except (A) by complete payment of the Guarantied Obligations and any other
obligations of such Guarantor contained herein or (B) as to any Guarantor, upon
the release of such Guarantor as permitted under Section 6.7 of the Credit
Agreement.



--------------------------------------------------------------------------------

(b) If, in the exercise of any of its rights and remedies, any of the Guarantied
Parties shall forfeit any of its rights or remedies, including, without
limitation, its right to enter a deficiency judgment against the Borrower or any
other Person, whether because of any applicable law pertaining to “election of
remedies” or the like, each Guarantor hereby consents to such action by such
Guarantied Party and waives any claim based upon such action. Any election of
remedies which results in the denial or impairment of the right of such
Guarantied Party to seek a deficiency judgment against the Borrower shall not
impair the obligation of such Guarantor to pay the full amount of the Guarantied
Obligations or any other obligation of such Guarantor contained herein.

(c) In the event any of the Guarantied Parties shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law, under any of the Loan
Documents, to the extent not prohibited by applicable law, such Guarantied Party
may bid all or less than the amount of the Guarantied Obligations and the amount
of such bid, if successful, need not be paid by such Guarantied Party but shall
be credited against the Guarantied Obligations.

(d) Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
applicable law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on any collateral, such Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Guarantied Parties.

(e) Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrower and of each other Loan Party, and of all
other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations or any part thereof, that diligent inquiry would reveal. Each
Guarantor hereby agrees that the Guarantied Parties shall have no duty to advise
any Guarantor of information known to any of the Guarantied Parties regarding
such condition or any such circumstance. In the event that any of the Guarantied
Parties in its sole discretion undertakes at any time or from time to time to
provide any such information to any Guarantor, such Guarantied Party shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which, pursuant to accepted
or reasonable banking or commercial finance practices, such Guarantied Party
wishes to maintain as confidential, or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.

(f) Each Guarantor consents and agrees that the Guarantied Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or otherwise
in connection with obtaining payment of any or all of the Guarantied Obligations
from any Person or source.

SECTION 4. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor herefrom shall in any
event be effective



--------------------------------------------------------------------------------

unless the same shall be in writing, approved by the Required Lenders (or by all
the Lenders where the approval of each Lender is required under the Credit
Agreement) and signed by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 5. Addresses for Notices. All notices and other communications provided
for hereunder shall be effectuated in the manner provided for in Section 10.2 of
the Credit Agreement, provided that if a notice or communication hereunder is
sent to a Guarantor, said notice shall be addressed to such Guarantor, in care
of the Borrower.

SECTION 6. No Waiver; Remedies.

(a) No failure on the part of any Guarantied Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by applicable
law, any of the other Loan Documents.

(b) No waiver by the Guarantied Parties of any Default shall operate as a waiver
of any other Default or the same Default on a future occasion, and no action by
any of the Guarantied Parties permitted hereunder shall in way affect or impair
any of the rights of the Guarantied Parties or the obligations of any Guarantor
under this Guaranty, under any of the other Loan Documents, except as
specifically set forth in any such waiver. To the extent permitted by applicable
law, any determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guarantied
Obligations shall be conclusive and binding on each Guarantor irrespective of
whether such Guarantor was a party to the suit or action in which such
determination was made provided that the Borrower was so a party.

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, each of the Guarantied Parties
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Guarantied Party to or for the credit or
the account of each Guarantor against any and all of the Guarantied Obligations
of such Guarantor now or hereafter existing under this Guaranty, irrespective of
whether or not such Guarantied Party shall have made any demand under this
Guaranty and although such obligations may be contingent and unmatured;
provided, however, such Guarantied Party shall promptly notify such Guarantor
and the Borrower after such set-off and the application made by such Guarantied
Party. The rights of each Guarantied Party under this Section 7 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which such Guarantied Party may have.

SECTION 8. Continuing Guaranty; Transfer of Notes. This Guaranty is a continuing
guaranty and shall remain in full force and effect until payment in full of all
of the Obligations, return or cancellation of all outstanding Letters of Credit
and termination of the Commitments (the “Release Date”) (ii) be binding upon
each Guarantor, its permitted successors and assigns, and (iii) inure to the
benefit of and be enforceable by the Guarantied Parties and their



--------------------------------------------------------------------------------

respective successors, permitted transferees, and permitted assigns. Without
limiting the generality of the foregoing clause (iii), each of the Guarantied
Parties may assign or otherwise transfer any Note held by it or the Guarantied
Obligations owed to it to any other Person, and such other Person shall
thereupon become vested with all the rights in respect thereof granted to such
Guarantied Party herein or otherwise with respect to such of the Notes and the
Guarantied Obligations so transferred or assigned, subject, however, to
compliance with the provisions of Section 10.6 of the Credit Agreement in
respect of assignments. No Guarantor may assign any of its obligations under
this Guaranty without first obtaining the written consent of the Lenders as set
forth in the Credit Agreement. Notwithstanding the foregoing, the continuation
provisions set forth above shall not apply to any Guarantor that is released
from the Guaranty in accordance with the terms and conditions set forth in
Section 6.7 of the Credit Agreement.

SECTION 9. Reimbursement. To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guarantied Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans and the Letters of Credit and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guarantied Obligations (excluding the amount thereof repaid by the Borrower) in
the same proportion as such Guarantor’s net worth at the date enforcement is
sought hereunder bears to the aggregate net worth of all the Guarantors at the
date enforcement is sought hereunder, then such Guarantor shall be reimbursed by
such other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such other Guarantors at the date enforcement hereunder
is sought. Notwithstanding anything to the contrary, each Guarantor agrees that
the Guarantied Obligations may at any time and from time to time exceed the
amount of the liability of such Guarantor hereunder without impairing its
guaranty herein or effecting the rights and remedies of the Guarantied Parties
hereunder. This Section 9 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 9 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay to the
Guarantied Parties the Guarantied Obligations as and when the same shall become
due and payable in accordance with the terms hereof.

SECTION 10. Reinstatement. This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall, to the fullest extent permitted by applicable law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligees of the Obligations or such part thereof, whether as a “voidable
preference,” “fraudulent transfer,” or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Guarantied Obligations
shall, to the fullest extent permitted by law, be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.



--------------------------------------------------------------------------------

SECTION 11. GOVERNING LAW.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT, OR OTHER
DOCUMENT RELATED THERETO. EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 13. Section Titles. The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Guaranty.

SECTION 14. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same Guaranty.

SECTION 15. Miscellaneous.

(a) All references herein to the Borrower or to any Guarantor shall include
their respective successors and assigns, including, without limitation, a
receiver, trustee or debtor-in-possession of or for the Borrower or such
Guarantor. All references to the singular shall be deemed to include the plural
where the context so requires.



--------------------------------------------------------------------------------

(b) All payments made by any Guarantor hereunder shall be made to the
Administrative Agent, for the account of the respective Guarantied Party to
which such payment is owed, at the Administrative Agent’s office set forth in
the Credit Agreement in Dollars and in immediately available funds.

SECTION 16. Subrogation and Subordination.

(a) Subrogation. Notwithstanding any reference to subrogation contained herein
to the contrary, until the Release Date, each Guarantor hereby irrevocably
agrees not to assert any claim or other rights which it may have or hereafter
acquire against the Borrower that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of any Lender against the Borrower or any collateral which any Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statutes or common law, including without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim or other rights. If any amount shall be paid to any
Guarantor in violation of the preceding sentence and the Guarantied Obligations
shall not have been paid in full, such amount shall be deemed to have been paid
to such Guarantor for the benefit of, and held in trust for the benefit of, the
Lenders, and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the agreement set
forth in this Section 16 is knowingly made in contemplation of such benefits.

(b) Subordination. All debt and other liabilities of the Borrower to any
Guarantor (“Borrower Debt”) are expressly subordinate and junior to the
Guarantied Obligations and any instruments evidencing the Borrower Debt to the
extent provided below.

(i) Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Borrower
Debt or any security therefor, except as specifically allowed pursuant to clause
(ii) below;

(ii) Notwithstanding the provisions of clause (i) above, the Borrower may pay to
the Guarantors and the Guarantors may request, demand, accept and receive and
retain from the Borrower payments, credits or reductions of all or any part of
the amounts owing under the Borrower Debt or any security therefor on the
Borrower Debt, provided that the Borrower’s right to pay and the Guarantors’
right to receive any such amount shall automatically and be immediately
suspended and cease (A) upon the occurrence and during the continuance of an
Event of Default or (B) if, after taking into account the effect of such
payment, an Event of Default would occur and be continuing. The Guarantors’
right to receive amounts under this clause (ii) (including any amounts which
theretofore may have been suspended) shall automatically be reinstated at such
time as the Event of Default which was the basis of such suspension has been
cured or waived (provided that no subsequent Event of Default has occurred) or
such earlier date, if any, as the Administrative Agent gives notice to the
Guarantors of reinstatement by the Required Lenders, in the Required Lenders’
sole discretion;



--------------------------------------------------------------------------------

(iii) If any Guarantor receives any payment on the Borrower Debt in violation of
this Guaranty, such Guarantor will hold such payment in trust for the Lenders
and will promptly deliver such payment to the Administrative Agent; and

(iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower (an “Insolvency Proceeding”) and subject to
court orders issued pursuant to the Bankruptcy Code, the Guarantied Obligations
shall first be paid and discharged in full before any payment is made upon the
Borrower Debt notwithstanding any other provisions which may be made in such
Insolvency Proceeding. In the event of any Insolvency Proceeding, each Guarantor
will at any time prior to Release Date (A) file, at the request of any
Guarantied Party, any claim, proof of claim or similar instrument necessary to
enforce the Borrower’s obligation to pay the Borrower Debt, and (B) hold in
trust for and pay to the Guarantied Parties any and all monies, obligations,
property, stock dividends or other assets received in any such proceeding on
account of the Borrower Debt in order that the Guarantied Parties may apply such
monies or the cash proceeds of such other assets to the Obligations.

SECTION 17. Severability. Any provision of this Guaranty which is for any reason
prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 18. ENTIRE AGREEMENT. TOGETHER WITH THE CREDIT AGREEMENT, THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

SECTION 19. Conflicts. If in the event of a conflict between the terms and
conditions of this Guaranty and the terms and conditions of the Credit
Agreement, the terms and conditions of the Credit Agreement shall control.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

[                                                             ] By:     Name:  
  Title:    

[Signatures Continued on Next Page]